 



EXHIBIT 10.2

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

among

ALLIED CAPITAL CORPORATION,
Borrower

BANK OF AMERICA, N.A.,
Administrative Agent

BANC OF AMERICA SECURITIES LLC,
Sole Lead Arranger and Sole Book Manager

RIGGS BANK N.A.,
Syndication Agent

FLEET NATIONAL BANK,
Documentation Agent

BRANCH BANKING AND TRUST COMPANY,
CREDIT LYONNAIS NEW YORK BRANCH,
DEUTSCHE BANK AG, NEW YORK BRANCH
MERRILL LYNCH BANK USA,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
Co-Agents

and

THE LENDERS NAMED HEREIN,
Lenders

Up to $600,000,000

Dated as of April 18, 2003

 



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

SECTION 1. DEFINITIONS AND TERMS 1.1 Definitions 1.2 General; References to
Times 1.3 Accounting Principles SECTION 2. CREDIT FACILITY 2.1 Loans 2.2 Swing
Line Subfacility 2.3 LC Subfacility 2.4 Borrowing Procedures 2.5 Rates and
Payment of Interest on Loans 2.6 Number of Interest Periods 2.7 Repayment of
Loans 2.8 Prepayments 2.9 Continuation 2.10 Conversion 2.11 Loan Accounts, Notes
2.12 Reductions of the Commitments; Option to Extend the Commitments 2.13
Increases of Commitments SECTION 3. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
3.1 Payments 3.2 Pro Rata Treatment 3.3 Sharing of Payments, Etc 3.4 Offset 3.5
Booking Borrowings 3.6 Several Obligations 3.7 Minimum Amounts 3.8 Fees 3.9
Computations 3.10 Maximum Rate 3.11 Interest Recapture 3.12 Agreement Regarding
Interest and Charges 3.13 Defaulting Lenders SECTION 4. YIELD PROTECTION, ETC
4.1 Increased Cost and Reduced Return 4.2 Limitation on Types of Loans 4.3
Illegality 4.4 Treatment of Affected Loans 4.5 Compensation 4.6 Taxes 4.7
Removal of Lenders SECTION 5. CONDITIONS PRECEDENT 5.1 Initial Conditions
Precedent 5.2 Conditions Precedent to All Loans or LC Issuances SECTION 6.
REPRESENTATIONS AND WARRANTIES 6.1 Representations and Warranties 6.2 Survival
of Representations and Warranties, Etc SECTION 7. AFFIRMATIVE COVENANTS 7.1
Preservation of Existence and Similar Matters 7.2 Compliance with Applicable Law
and Material Contracts 7.3 Maintenance of Property 7.4 Conduct of Business 7.5
Insurance 7.6 Payment of Taxes and Claims 7.7 Visits and Inspections 7.8 Use of
Proceeds 7.9 Environmental Matters 7.10 Books and Records 7.11 Status of RIC and
BDC 7.12 ERISA Exemptions 7.13 Further Assurances SECTION 8. INFORMATION 8.1
Quarterly Financial Statements 8.2 Year-End Statements 8.3 Compliance
Certificate; Asset Reports 8.4 Other Information SECTION 9. NEGATIVE COVENANTS
9.1 Financial Covenants. Permit 9.2 Interest Rate Agreements 9.3 Liens;
Agreements Regarding Liens; Other Matters 9.4 Distributions to Shareholders 9.5
Merger, Consolidation and Sales of Assets 9.6 Fiscal Year 9.7 Modifications to
Material Contracts 9.8 Transactions with Affiliates 9.9 Subsidiary Senior Note
Guaranty 9.10 Employee Benefit Plans 9.11 Payment of Obligation SECTION 10.
DEFAULT 10.1 Events of Default 10.2 Remedies Upon Event of Default 10.3 Remedies
Upon Certain Defaults 10.4 Allocation of Proceeds 10.5 Performance by
Administrative Agent 10.6 Rights Cumulative 10.7 Company Waivers 10.8 Delegation
of Duties and Rights 10.9 Not in Control 10.10 Course of Dealing 10.11
Cumulative Rights SECTION 11. AGREEMENT AMONG LENDERS 11.1 Appointment, Powers,
and Immunities 11.2 Delegation of Duties 11.3 Reliance by Administrative Agent
11.4 Defaults 11.5. Rights as Lender 11.6 LC Issuer 11.7 Indemnification 11.8
Non-Reliance on Administrative Agent and Other Lenders 11.9 Resignation of
Administrative Agent 11.10 Administrative Agent May File Proofs of Claim 11.11
Relationship of Lenders 11.12 Benefits of Agreement 11.13 Agents SECTION 12.
MISCELLANEOUS 12.1 Notices 12.2 Expenses 12.3 Jurisdiction; Consent to Service
of Process; Waiver of Jury Trial 12.4 Successors and Assigns 12.5 Amendments
12.6 Nonliability of Agent and Lenders 12.7 Confidentiality 12.8 INDEMNIFICATION
12.9 Severability of Provisions 12.10 Governing Law 12.11 Counterparts 12.12
Entirety 12.13 Construction 12.14 Discharge Only Upon Payment in Full;
Reinstatement in Certain Circumstances 12.15 Payments Set Aside 12.16
Restatement of Existing Agreement

TABLE OF CONTENTS

                                  Page SECTION 1.  
DEFINITIONS AND TERMS
    1     1.1    
Definitions
    1     1.2    
General; References to Times
    17     1.3    
Accounting Principles
    17   SECTION 2.  
CREDIT FACILITY
    17     2.1    
Loans
    17     2.2    
Swing Line Subfacility
    17     2.3    
LC Subfacility
    19     2.4    
Borrowing Procedures
    23     2.5    
Rates and Payment of Interest on Loans
    24     2.6    
Number of Interest Periods
    25     2.7    
Repayment of Loans
    25     2.8    
Prepayments
    25     2.9    
Continuation
    26     2.10    
Conversion
    26     2.11    
Loan Accounts, Notes
    27     2.12    
Reductions of the Commitments; Option to Extend the Commitments
    27     2.13    
Increases of Commitments
    28   SECTION 3.  
PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
    28     3.1    
Payments
    28     3.2    
Pro Rata Treatment
    29     3.3    
Sharing of Payments, Etc
    29     3.4    
Offset
    29     3.5    
Booking Borrowings
    30     3.6    
Several Obligations
    30     3.7    
Minimum Amounts
    30     3.8    
Fees
    30     3.9    
Computations
    31     3.10    
Maximum Rate
    31     3.11    
Interest Recapture
    31     3.12    
Agreement Regarding Interest and Charges
    31     3.13    
Defaulting Lenders
    32   SECTION 4.  
YIELD PROTECTION, ETC.
    33     4.1    
Increased Cost and Reduced Return
    33     4.2    
Limitation on Types of Loans
    34     4.3    
Illegality
    35     4.4    
Treatment of Affected Loans
    35     4.5    
Compensation
    35     4.6    
Taxes
    36     4.7    
Removal of Lenders
    37   SECTION 5.  
CONDITIONS PRECEDENT
    38     5.1    
Initial Conditions Precedent
    38     5.2    
Conditions Precedent to All Loans or LC Issuances
    40   SECTION 6.  
REPRESENTATIONS AND WARRANTIES
    40     6.1    
Representations and Warranties
    40     6.2    
Survival of Representations and Warranties, Etc.
    45   SECTION 7.  
AFFIRMATIVE COVENANTS
    45     7.1    
Preservation of Existence and Similar Matters
    46  

      (i)   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 

                      7.2      
Compliance with Applicable Law and Material Contracts
    46     7.3      
Maintenance of Property
    46     7.4      
Conduct of Business
    46     7.5      
Insurance
    46     7.6      
Payment of Taxes and Claims
    46     7.7      
Visits and Inspections
    46     7.8      
Use of Proceeds
    47     7.9      
Environmental Matters
    47     7.10      
Books and Records
    47     7.11      
Status of RIC and BDC
    47     7.12      
ERISA Exemptions
    47     7.13      
Further Assurances
    47   SECTION 8.    
INFORMATION
    47     8.1      
Quarterly Financial Statements
    48     8.2      
Year-End Statements
    48     8.3      
Compliance Certificate; Asset Reports
    48     8.4      
Other Information
    49   SECTION 9.    
NEGATIVE COVENANTS
    51     9.1      
Financial Covenants. Permit:
    51     9.2      
Interest Rate Agreements
    51     9.3      
Liens; Agreements Regarding Liens; Other Matters
    51     9.4      
Distributions to Shareholders
    52     9.5      
Merger, Consolidation and Sales of Assets
    52     9.6      
Fiscal Year
    54     9.7      
Modifications to Material Contracts
    54     9.8      
Transactions with Affiliates
    54     9.9      
Subsidiary Senior Note Guaranty
    54     9.10      
Employee Benefit Plans
    54     9.11      
Payment of Obligation
    54   SECTION 10.    
DEFAULT
    54     10.1      
Events of Default
    54     10.2      
Remedies Upon Event of Default
    58     10.3      
Remedies Upon Certain Defaults
    59     10.4      
Allocation of Proceeds
    59     10.5      
Performance by Administrative Agent
    59     10.6      
Rights Cumulative
    60     10.7      
Company Waivers
    60     10.8      
Delegation of Duties and Rights
    60     10.9      
Not in Control
    60     10.10      
Course of Dealing
    60     10.11      
Cumulative Rights
    61   SECTION 11.    
AGREEMENT AMONG LENDERS
    61     11.1      
Appointment, Powers, and Immunities
    61     11.2      
Delegation of Duties
    61     11.3      
Reliance by Administrative Agent
    61     11.4      
Defaults
    62     11.5.      
Rights as Lender
    62     11.6      
LC Issuer
    62     11.7      
Indemnification
    63     11.8      
Non-Reliance on Administrative Agent and Other Lenders
    63     11.9      
Resignation of Administrative Agent
    63  

      (ii)   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 

                      11.10      
Administrative Agent May File Proofs of Claim
    64     11.11      
Relationship of Lenders
    65     11.12      
Benefits of Agreement
    65     11.13      
Agents
    65   SECTION 12.    
MISCELLANEOUS
    65     12.1      
Notices
    65     12.2      
Expenses
    67     12.3      
Jurisdiction; Consent to Service of Process; Waiver of Jury Trial
    67     12.4      
Successors and Assigns
    68     12.5      
Amendments
    70     12.6      
Nonliability of Agent and Lenders
    71     12.7      
Confidentiality
    71     12.8      
INDEMNIFICATION
    72     12.9      
Severability of Provisions
    73     12.10      
Governing Law
    73     12.11      
Counterparts
    73     12.12      
Entirety
    73     12.13      
Construction
    73     12.14      
Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances
    73     12.15      
Payments Set Aside
    74     12.16      
Restatement of Existing Agreement
    74  

      (iii)   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

          Schedule 2   -   Lenders and Commitments Schedule 6.1(a)   -  
Qualification Schedule 6.1(b)   -   Ownership Structure Schedule 6.1(g)   -  
Debt Schedule 6.1(h)   -   Material Contracts           Exhibit A   -   Form of
Assignment and Acceptance Agreement Exhibit B-1   -   Form of Notice of
Borrowing Exhibit B-2   -   Form of LC Request Exhibit C   -   Form of Notice of
Continuation Exhibit D   -   Form of Notice of Conversion Exhibit E-1   -   Form
of Third Amended and Restated Revolving Note Exhibit E-2   -   Form of Third
Amended and Restated Swing Line Note Exhibit F   -   Form of Opinion of Counsel
Exhibit G   -   Form of Compliance Certificate

      (iv)   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT

     THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
April 18, 2003, by and among ALLIED CAPITAL CORPORATION, a corporation organized
under the laws of the State of Maryland (“Borrower”), certain Lenders
(hereinafter defined), certain Agents (hereinafter defined), and BANK OF
AMERICA, N.A., as a Lender and as Administrative Agent (hereinafter defined) for
itself and the other Lenders (hereinafter defined).

RECITALS

     A.     Borrower has entered into the Second Amended and Restated Credit
Agreement dated as of August 3, 2001, as amended by that certain First Amendment
to Credit Agreement dated as of December 20, 2001, and as further amended by
that certain Second Amendment to Credit Agreement dated as of February 28, 2002
(the “Existing Agreement”) with Bank of America, N.A. (in its capacity as
“Administrative Agent” thereunder and as Lender) and certain other Lenders party
thereto (together with Bank of America, N.A., the “Existing Lenders”), providing
for, among other things, a revolving credit facility of up to $600,000,000.

     B.     Subject to the terms and conditions set forth below, Borrower and
Lenders desire to entirely amend, modify, and restate the Existing Agreement.

     C.          The amendment and restatement of the Existing Agreement
hereunder is not intended by the parties to constitute either a novation or a
discharge or satisfaction of the indebtedness and obligations under the Existing
Agreement, which indebtedness and obligations under the Existing Agreement shall
remain outstanding hereunder on the terms and conditions hereinafter provided.

     In consideration of the foregoing and the mutual covenants contained
herein, Borrower, Bank of America, N.A. (in its capacity as Administrative Agent
under this Agreement and the Existing Agreement), and Lenders agree that,
effective upon the Effective Date, the Existing Agreement is amended and
restated in its entirety as follows:



SECTION 1.    DEFINITIONS AND TERMS.



     1.1      Definitions. As used herein:

     “Adjusted EBIT” means, for any period with respect to Borrower and its
Consolidated Subsidiaries, income after deduction of all expenses and other
proper charges other than taxes and Interest Expense, all as determined in
accordance with GAAP.

     “Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by Administrative Agent to be equal to the
quotient obtained by dividing (a) the Eurodollar Rate for such Eurodollar Loan
for such Interest Period by (b) one minus the Reserve Requirement for such
Eurodollar Loan for such Interest Period.

     “Administrative Agent” means Bank of America, N.A., and its permitted
successors or assigns as “Administrative Agent” for the Lenders under this
Agreement.

     “Affected Lender” has the meaning given that term in Section 4.7.

      1   Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



     “Affiliate” means, as to any Person, any other Person: (a) directly or
indirectly controlling, controlled by, or under common control with such Person;
(b) directly or indirectly owning or holding 5.0% or more of any equity interest
in such Person; or (c) 5.0% or more of whose voting stock or other equity
interest is directly or indirectly owned or held by such Person. For purposes of
this definition, (x) “control” (including with correlative meanings, the terms
“controlling,” “controlled by,” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise, other than by investment advisory
contracts entered into in the ordinary course of business of Borrower or a
Subsidiary of Borrower, and (y) neither Administrative Agent nor any Lender
shall be deemed to be an “Affiliate” of Borrower.

     “Agent-Related Persons” means Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as
Administrative Agent, the Arranger), and the officers, directors, employees,
agents, and attorneys-in-fact of such Persons and Affiliates.

     “Agents” means, collectively, Syndication Agent, Documentation Agent, and
Co-Agents.

     “Agreement” means this Third Amended and Restated Credit Agreement (as the
same may hereafter be amended, modified, supplemented, or restated from time to
time).

     “Agreement Date” means the date as of which this Agreement is dated.

     “Applicable Law” means all applicable provisions of constitutions,
statutes, rules, regulations, and orders of all governmental bodies and all
orders and decrees of all courts, tribunals, and arbitrators.

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

     “Arranger” means Banc of America Securities LLC and its successors and
assignees in its capacity as “Lead Arranger.”

     “Asset Coverage Ratio” shall mean, on a consolidated basis for Borrower and
its Consolidated Subsidiaries, the ratio which the value of total assets, less
all liabilities and indebtedness not represented by senior securities (all as
determined pursuant to the Investment Company Act and any orders of the
Securities and Exchange Commission issued to Borrower thereunder), bears to the
aggregate amount of senior securities representing indebtedness of Borrower and
its Consolidated Subsidiaries.

     “Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Eligible Assignee, and Administrative Agent,
substantially in the form of Exhibit A or such other form as may be agreed to by
such Lender, such Eligible Assignee, and Administrative Agent.

     “Attorney Costs” means and includes all reasonable fees, expenses, and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
reasonable expenses and disbursements of internal counsel.

     “Bank of America” means Bank of America, N.A. and its permitted successors
and assigns.

     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate for such day plus one-half of one percent
(0.5%) and (b) the rate of interest in effect

      2   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



for such day as publicly announced from time to time by Bank of America as its
“prime rate.” The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions, and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

     “Base Rate Loan” means a Loan bearing interest at a rate based on the Base
Rate.

     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

     “Book Value” means, at any date of determination with respect to any asset,
the value thereof as the same would be reflected on a consolidated balance sheet
of Borrower and its Consolidated Subsidiaries as at such time in accordance with
GAAP.

     “Borrower” is defined in the preamble to this Agreement and includes any
permitted successors of Borrower.

     “Business Day” means (a) any day other than a Saturday, Sunday, or other
day on which banks in New York City, New York are authorized or required to
close and (b) in addition to the foregoing, with reference to a Eurodollar Loan,
any such day that is also a day on which dealings in Dollar deposits are carried
out in the London interbank market and commercial banks are open for
international business in London.

     “Capitalized Lease Obligation” means Debt represented by obligations under
a lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP, and the amount of such Debt shall be the capitalized
amount of such obligations determined in accordance with such principles.

     “Co-Agents” means, collectively, Branch Banking and Trust Company, Credit
Lyonnais New York Branch, Deutsche Bank AG, New York Branch, Merrill Lynch Bank
USA, and Wachovia Bank, National Association and their respective permitted
successors or assigns as “Co-Agents” under this Agreement.

     “Commercial Mortgage Loan” means a loan secured by a Lien on improved real
estate used for commercial purposes.

     “Commitment” means, as to each Lender (other than LC Issuer or Swing Line
Lender), such Lender’s obligation to make Loans pursuant to Section 2.1 (or
purchase participations in Swing Line Loans pursuant to Section 2.2(c) or in LCs
pursuant to Section 2.3(c)) in an amount up to, but not exceeding, the amount
set forth for such Lender on Schedule 2 as such Lender’s “Commitment Amount” or
as set forth in the applicable Assignment and Acceptance Agreement, as the same
may be reduced or increased from time to time pursuant to Sections 2.12 and 2.13
or as appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.4.

     “Commitment Percentage” means, as to each Lender (other than LC Issuer or
Swing Line Lender), the ratio, expressed as a percentage, of (a) the amount of
such Lender’s Commitment to (b) the sum of the aggregate amount of the
Commitments of all Lenders (other than LC Issuer and Swing Line Lender)
hereunder; provided, however, that if at the time of determination, the
Commitments have

      3   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



terminated or been reduced to zero, the “Commitment Percentage” of each such
Lender shall be the Commitment Percentage of such Lender in effect immediately
prior to such termination or reduction.

     “Commitment Usage” means, at the time of any determination thereof, the sum
of (a) the Principal Debt plus, without duplication, (b) the LC Exposure.

     “Compliance Certificate” means a certificate signed by the chief financial
officer of Borrower, substantially in the form of Exhibit G.

     “Consolidated Debt” shall mean as of the date of any determination thereof,
the aggregate unpaid amount of all Debt of Borrower and its Consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP.

     “Consolidated Shareholders’ Equity,” as of the date of determination
thereof, shall mean the total shareholders’ equity of Borrower and its
Consolidated Subsidiaries as the same would appear on a consolidated balance
sheet of Borrower and its Consolidated Subsidiaries prepared as of such date in
accordance with GAAP, including, in any case, common stock of Borrower (valued
at cost) held in the Allied Capital Corporation Deferred Compensation Trust and
Permitted Preferred Stock of Borrower and its Consolidated Subsidiaries, but
excluding any stock, common or preferred, not both issued and outstanding.

     “Consolidated Subsidiaries” shall mean any Subsidiary which is required to
be consolidated on financial statements of Borrower prepared in accordance with
GAAP.

     “Contingent Obligation” as applied to any Person, means any direct or
indirect liability, contingent or otherwise, of that Person: (a) with respect to
any indebtedness, lease, dividend, or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; or
(c) under Interest Rate Agreements. “Contingent Obligations” shall include
(i) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), comaking, discounting with
recourse, or sale with recourse by such Person of the obligation of another,
(ii) the obligation to make take or pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement, and
(iii) any liability of such Person for the obligations of another through any
agreement to purchase, repurchase, or otherwise acquire such obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation, or to maintain the solvency, financial condition,
or any balance sheet item or level of income of another. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed. The amount of any Contingent Obligation
outstanding under clause (c) shall be determined in accordance with the
definition of Interest Rate Agreement.

     “Continue,” “Continuation,” and “Continued” each refers to the continuation
of a Eurodollar Loan from one Interest Period to another Interest Period
pursuant to Section 2.9.

     “Continuing Lenders” has the meaning given that term in Section 12.16.

     “Convert,” “Conversion,” and “Converted” each refers to the conversion of a
Loan of one Type into a Loan of another Type pursuant to Section 2.10.

      4   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Credit Event” means any of the following: (a) the making (or deemed
making) of any Loan (except the payment by LC Issuer of drafts under LCs), (b)
the Conversion of a Loan, or (c) the issuance of any LC.

     “Credit Rating” means, at any time as to any Person, the lowest rating
assigned by a Rating Agency to each series of rated senior unsecured long term
indebtedness of such Person.

     “Debt” means, with respect to any Person, at the time of computation
thereof, all of the following (without duplication):



       (a)     its liabilities for borrowed money and under repurchase
agreements (whether on a recourse or non-recourse basis), excluding any Interest
Rate Agreement structured as a repurchase agreement entered into for the purpose
of protecting against fluctuations in interest rates with respect to assets;    
     (b)     its liabilities, whether or not for money borrowed (i) represented
by notes payable or drafts accepted, in each case representing extensions of
credit or (ii) evidenced by bonds, debentures, notes, or similar instruments;  
       (c)     its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business, but including, without limitation, all liabilities created
or arising under any conditional sales contracts, title retention debt
instruments, or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
such property);          (d)     its Capitalized Lease Obligations;    
     (e)     all liabilities for borrowed money secured by any Lien with respect
to any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);          (f)     all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment), and all obligations of such
Person as the issuer of any letters of credit or acceptances (whether or not the
same have been presented for payment);          (g)     its liabilities under
Interest Rate Agreements entered into for the purpose of hedging currency risks
with respect to Debt; and          (h)     any Contingent Obligation of such
Person with respect to liabilities of a type described in any of clauses (a)
through (g) hereof;

provided that any amount receivable by Borrower or any of its Consolidated
Subsidiaries under an Interest Rate Agreement referred to in the preceding
clause (g), as determined in accordance with the definition of Interest Rate
Agreement, shall apply as an offset in the calculation of the total amount of
Debt.

“Debt” of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

      5   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

     “Defaulting Lender” has the meaning given that term in Section 3.13.

     “Documentation Agent” means Fleet National Bank and its permitted
successors or assigns as “Documentation Agent” under this Agreement.

     “Dollars” or “$” means the lawful currency of the United States of America.

     “Effective Date” means the later of: (a) the Agreement Date; and (b) the
date on which all of the conditions precedent set forth in Section 5.1 shall
have been satisfied or waived, but (c) must be, if at all, a Business Day
occurring no later than April 18, 2003.

     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of any Lender;
(iii) an Approved Fund; and (iv) any other Person approved by Administrative
Agent and (unless an Event of Default has occurred and is continuing at the time
any assignment is effected in accordance with Section 12.4) Borrower, such
approval not to be unreasonably withheld or delayed by Borrower or
Administrative Agent and such approval to be deemed given by Borrower if no
objection is received by the assigning Lender and Administrative Agent from
Borrower within five Business Days after notice of such proposed assignment has
been provided by the assigning Lender to Borrower; provided, however, that
neither Borrower nor an Affiliate of Borrower shall qualify as an Eligible
Assignee.

     “Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal, or clean-up of Hazardous
Materials, including, without limitation, the following: Clean Air Act, 42
U.S.C. 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. 1251 et
seq.; Solid Waste Disposal Act, 42 U.S.C. 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq.;
National Environmental Policy Act, 42 U.S.C. 4321 et seq.; regulations of the
Environmental Protection Agency, and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

     “Equity Issuance” means any issuance or sale by a Person of its capital
stock or other similar equity security, or any warrants, options, or similar
rights to acquire, or securities convertible into or exchangeable for, such
capital stock or other similar equity security.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

     “ERISA Group” means Borrower, any Subsidiary, and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

     “Eurodollar Loan” means a Loan bearing interest at a rate based on the
Eurodollar Rate.

     “Eurodollar Rate” means, for any Eurodollar Loan for any Interest Period
therefor:



       (a)     the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) equal to the rate determined by Administrative Agent to be the
offered rate that appears on the page of the Telerate screen (and any successor
thereto) that displays an average British Bankers

      6   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period; or          (b)     if for
any reason the rate in the preceding clause (a) does not appear on such page or
service or such page or service shall cease to be available, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the rate
determined by Administrative Agent to be the offered rate that appears on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period; or          (c)     if the rates
referenced in the preceding clauses (a) and (b) are not available, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the rate of interest at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued, or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the first day of such Interest Period.

     “Event of Default” means any of the events specified in Section 10.1,
provided that, any requirement for notice or lapse of time or any other
condition has been satisfied.

     “Exchange Act” has the meaning given that term in Section 10.1(m).

     “Existing Agreement” is defined in the Recitals to this Agreement.

     “Existing Lenders” is defined in the Recitals to this Agreement.

     “Existing Letters of Credit” means (i) all LCs issued and outstanding under
the Existing Agreement, (ii) that certain LC #3049517 issued by Bank of America
in favor of BNY Midwest Trust Co. for the account of Borrower in the amount of
$6,000,000, and (iii) that certain LC #3054024 issued by Bank of America in
favor of GMAC Commercial Financial for the account of Borrower in the amount of
$7,005,625.

     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upwards, if
necessary, to the nearest 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by Administrative Agent.

     “Fees” means the fees and commissions provided for or referred to in
Section 3.8 and any other fees payable by Borrower to Administrative Agent, any
other Agent, LC Issuer, Swing Line Lender, or any Lender hereunder or under any
other Loan Document.

      7   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Foreclosure Property” means assets acquired by foreclosure (or sale in
lieu of foreclosure) of any Investment (other than Investments in a Consolidated
Subsidiary) of Borrower or any of its Subsidiaries.

     “Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “GAAP” means, subject to Section 1.3, accounting principles as promulgated
from time to time in statements, opinions and pronouncements by the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board and in such statements, opinions, and pronouncements of such other
entities with respect to financial accounting of for-profit entities as shall be
accepted by a substantial segment of the accounting profession in the United
States.

     “Governmental Approvals” means all authorizations, consents, approvals,
licenses, and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

     “Governmental Authority” means any national, state, or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public, or statutory
instrumentality, authority, body, agency, bureau, or entity (including, without
limitation, the Federal Deposit Insurance Corporation, the Comptroller of the
Currency, or the Federal Reserve Board, any central bank, or any comparable
authority) or any arbitrator with authority to bind a party at law.

     “Hazardous Materials” means all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
applicable Environmental Laws as “hazardous substances,” “hazardous materials,”
“hazardous wastes,” “toxic substances,” or any other formulation intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
“TLCP” toxicity, or “EP toxicity”; (b) oil, petroleum, or petroleum derived
substances, natural gas, natural gas liquids, or synthetic gas and drilling
fluids, produced waters, and other wastes associated with the exploration,
development, or production of crude oil, natural gas, or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials; (d)
asbestos in any form; or (e) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

     “Indemnified Liabilities” has the meaning given that term in Section 12.8.

     “Intellectual Property” has the meaning given that term in Section 6.1(r).

     “Intercreditor Agreement” means an intercreditor agreement pursuant to
which the Lenders and the holders of any other Debt of Borrower have agreed to
share payments made by any Consolidated Subsidiary under a Subsidiary Bank
Guaranty, a Subsidiary Senior Note Guaranty, or any other guaranty of any Debt
of Borrower on an equal and ratable basis.

     “Interest Expense” means, with respect to a Person and for any period, the
total consolidated interest expense (including, without limitation, capitalized
interest expense and interest expense attributable to Capitalized Lease
Obligations) of such Person and in any event shall include all interest expense
with respect to any Debt in respect of which such Person is wholly or partially
liable.

     “Interest Period” means, with respect to any Eurodollar Loan, each period
commencing on the date such Eurodollar Loan is made or the last day of the next
preceding Interest Period for such Loan and

      8   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



ending on the date 7 or 14 days thereafter (solely with respect to Eurodollar
Loans made during the thirty (30) calendar day period immediately following the
Effective Date) or on the numerically corresponding day in the first, second,
third, or sixth calendar month thereafter, as Borrower may select in a Notice of
Borrowing, Notice of Continuation, or Notice of Conversion, as the case may be,
except that each Interest Period for a Eurodollar Loan (other than a 7 or 14 day
Interest Period) that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Termination Date, such Interest
Period shall end on the Termination Date, (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, except in the case of a 7 or 14 day Interest
Period, if such next succeeding Business Day falls in the next succeeding
calendar month, on the next preceding Business Day), and (iii) notwithstanding
the immediately preceding clause (i), no Interest Period for any Eurodollar Loan
shall have a duration of less than one month (other than a 7 or 14 day Interest
Period), and, if the Interest Period for any Eurodollar Loan would otherwise be
a shorter period, such Loan shall not be available hereunder for such period.

     “Interest Rate Agreement” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, foreign exchange contract,
currency swap agreement, repurchase agreement, or other similar contractual
agreement or arrangement entered into for the purpose of protecting against
fluctuations in interest rates or in currency values. For the purposes of this
Agreement, the amount of any obligation (whether positive or negative) under any
Interest Rate Agreement shall be the amount payable or receivable by Borrower or
any of its Consolidated Subsidiaries determined in respect thereof as of the end
of the most recently ended fiscal quarter of such Person, based on the
assumption that such Interest Rate Agreement had terminated at the end of such
fiscal quarter, and in making such determination, if such Interest Rate
Agreement provides for the netting of amounts payable by and to such Person
thereunder or if such Interest Rate Agreement provides for the simultaneous
payment of amounts by and to such Person, then in each such case, the amount of
such obligation shall be the net amount so determined; provided that, with
respect to Borrower’s existing Interest Rate Agreement which is structured as a
U.S. Treasury securities repurchase program and which protects against
fluctuations in interest rates with respect to certain commercial
mortgage-backed securities owned by Borrower (and with respect to other Interest
Rate Agreements of the Borrower or any Consolidated Subsidiary hedging interest
rates with respect to assets, which Interest Rate Agreements are structured
substantially similar to the existing repurchase program), the aggregate amount
of all obligations under such Interest Rate Agreements at any time shall be
deemed to be equal to the excess of (i) the aggregate balances at such time of
the repurchase accounts maintained under such U.S. Treasury securities
repurchase programs over (ii) the sum of (x) the aggregate portion of such
balances constituting net sale proceeds of U.S. Treasury securities plus (y)
$7,000,000.

     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, together with the rules and regulations promulgated thereunder.

     “Investment” means, with respect to any Person and whether or not such
investment constitutes a controlling interest in such Person (a) the purchase or
other acquisition of any share of capital stock, evidence of Debt, or other
security issued by any other Person; (b) any loan, advance, or extension of
credit to, or contribution (in the form of money or goods) to the capital of, or
the acquisition of a sale leaseback asset from and the lease thereof to, any
other Person; (c) any guaranty of the Debt of any other Person; (d) any other
investment in any other Person; and (e) any commitment or option to make an
Investment in any other Person.

      9   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Investment Company Act” means the Investment Company Act of 1940, as
amended, and the rules and regulations promulgated thereunder.

     “Investment Grade Rating” means a Credit Rating of BBB- or higher by S&P,
Baa3 or higher by Moody’s, or the equivalent or higher of either such rating by
another Rating Agency.

     “LC” means the letter(s) of credit issued hereunder in the form agreed upon
among Borrower, LC Issuer, and the beneficiary thereof at the time of issuance
thereof pursuant to the terms and conditions of Section 2.3 hereof.

     “LC Agreement” means a letter of credit application and agreement (in form
and substance satisfactory to Administrative Agent) submitted by Borrower to LC
Issuer for an LC for its own account.

     “LC Commitment” means an amount (subject to availability, reduction, or
cancellation as herein provided) equal to $40,000,000.

     “LC Exposure” means, at any time and without duplication, the sum of (a)
the aggregate undrawn portion of all uncancelled and unexpired LCs plus (b) the
aggregate unpaid reimbursement obligations of Borrower in respect of drawings of
drafts under any LC.

     “LC Issuer” means Bank of America and its permitted successors as “LC
Issuer” under this Agreement.

     “LC Request” means a request pursuant to Section 2.3(a), substantially in
the form of Exhibit B-2.

     “LC Subfacility” means a subfacility for the issuance of LCs (the LC
Exposure in connection with which may never exceed the LC Commitment), as
described in and subject to the limitations of Section 2.3.

     “Lenders” means, on any date of determination, the financial institutions
named on Schedule 2, and subject to the terms and conditions of this Agreement,
their respective successors and assigns, but not any Participant who is not
otherwise a party to this Agreement, and including, as the context requires, LC
Issuer and Swing Line Lender.

     “Lending Office” means, for each Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan on Schedule 2 or in the applicable Assignment and
Acceptance Agreement or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to Administrative
Agent and Borrower by written notice in accordance with the terms hereof as the
office by which its Loans of such Type are to be made and maintained.

     “Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge, ground lease, or lease constituting a Capitalized Lease
Obligation, conditional sale, or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income or profits therefrom; (b) any arrangement, express or
implied, under which any property of such Person is transferred, sequestered, or
otherwise identified for the purpose of subjecting the same to the payment of
Debt or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; (c) the filing of any financing
statement under the Uniform Commercial Code or its

      10   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



equivalent in any jurisdiction; and (d) any agreement by such Person to grant,
give, or otherwise convey any of the foregoing.

     “Loan Documents” means (a) this Agreement, the Notes, any Subsidiary Bank
Guaranty, LCs, and LC Agreements, (b) all agreements, documents, or instruments
in favor of Administrative Agent, LC Issuer, or the Lenders ever delivered
pursuant to this Agreement or otherwise delivered in connection with all or any
part of the Obligations on and after the Effective Date, and (c) any and all
future renewals, extensions, restatements, reaffirmations, amendments of, or
supplements to, all or any part of the foregoing.

     “Loans” means any amount disbursed (a) by one or more Lenders to or for the
account of Borrower under the Loan Documents (whether under the Revolving
Facility, the LC Subfacility, or the Swing Line Subfacility), whether such
amount constitutes an original disbursement of funds or the continuation of any
amount outstanding, or payment of a draft under an LC, or (b) by any Lender in
accordance with, and to satisfy the obligations of any Borrower or any
Subsidiary of Borrower under, any Loan Document.

     “Material Adverse Effect” means a materially adverse effect on (a) the
business, assets, liabilities, financial condition, results of operations, or
business prospects of Borrower and its Consolidated Subsidiaries taken as a
whole, (b) the ability of Borrower to perform its obligations under any Loan
Document to which it is a party which does not result from a material adverse
effect on the items described in the immediate preceding clause (a), (c) the
validity or enforceability of any of the Loan Documents, (d) the rights and
remedies of the Lenders and Administrative Agent under any of such Loan
Documents, or (e) the timely payment of the principal of or interest on the
Loans or other amounts payable in connection therewith. Except with respect to
representations made or deemed made by Borrower or any Subsidiary in any of the
other Loan Documents to which it is a party, all determinations of materiality
shall be made by the Requisite Lenders in their reasonable judgment unless
expressly provided otherwise.

     “Material Contract” means any contract or other arrangement (other than
Loan Documents), whether written or oral, to which Borrower or any Subsidiary is
a party as to which the breach, nonperformance, cancellation, or failure to
renew by any party thereto could have a Material Adverse Effect.

     “Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

     “Material Subsidiary” means, as of the date of any determination thereof,
any Subsidiary which has total assets having a value (determined in accordance
with the market valuation method pursuant to GAAP) greater than or equal to
$60,000,000.

     “Maximum Amount” and “Maximum Rate” respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under Applicable Law, such Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligations.

     “Money Market Rate” means as to any Swing Line Loan made pursuant to
Section 2.2, a rate per annum equal to (a) prior to the second anniversary of
the Effective Date, the sum of (i) 1.50% and (ii) the rate per annum equal to
Bank of America’s cost of funds, and (b) on or after the second anniversary of
the Effective Date, the sum of (i) 2.00% and (ii) the rate per annum equal to
Bank of America’s cost of funds.

     “Moody’s” means Moody’s Investors Services, Inc.

      11   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

     “Net Proceeds” means, with respect to an Equity Issuance by a Person, the
aggregate amount of all cash (including any cash received by way of deferred
payment pursuant to a promissory note, or otherwise, but only as and when
received) received by such Person in respect of such Equity Issuance net of
investment banking fees, legal fees, accountants fees, underwriting discounts
and commissions, and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

     “Non-Continuing Lender” has the meaning given that term in Section 12.16.

     “Notes” means, at the time of any determination thereof, all outstanding
and unpaid Revolving Notes and Swing Line Notes.

     “Notice of Borrowing” means a notice in the form of Exhibit B-1 to be
delivered to Administrative Agent pursuant to Section 2.4(a), evidencing
Borrower’s request for a borrowing of Loans.

     “Notice of Continuation” means a notice in the form of Exhibit C to be
delivered to Administrative Agent pursuant to Section 2.9, evidencing Borrower’s
request for the Continuation of a Eurodollar Loan.

     “Notice of Conversion” means a notice in the form of Exhibit D to be
delivered to Administrative Agent pursuant to Section 2.10, evidencing
Borrower’s request for the Conversion of a Loan from one Type to another Type.

     “Notice of Default” has the meaning given that term in Section 11.4.

     “Obligations” means, individually and collectively: (a) the aggregate
principal balance of and all accrued and unpaid interest on, all Loans, and (b)
all other indebtedness, liabilities, obligations, covenants and duties of
Borrower owing to Administrative Agent, LC Issuer, Swing Line Lender, or any
Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including, without limitation, all
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.

     “Option to Extend” has the meaning given that term in Section 2.12.

     “Other Relevant Subsidiary” means any Subsidiary, individually or together
with other Subsidiaries, the occurrence of any of the events described in
Sections 10.1(f) or 10.1(g) with respect to which could reasonably be expected
to have a Material Adverse Effect.

     “Other Taxes” has the meaning given that term in Section 4.6(b).

     “Participant” has the meaning given that term in Section 12.4(d).

      12   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
agency.

     “Permitted Liens” means, as to any Person: (a) Liens securing taxes,
assessments, and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA) or the
claims of materialmen, mechanics, carriers, warehousemen, or landlords for
labor, materials, supplies, or rentals incurred in the ordinary course of
business, which are not at the time required to be paid or discharged under
Section 7.6; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workmen’s compensation, unemployment insurance, or similar Applicable
Laws; (c) Liens in favor of Administrative Agent for the benefit of the Lenders;
and (d) covenants, restrictions, rights of way, easements, and other matters of
public record, and other matters to which like properties are commonly subject,
that singly or in the aggregate do not materially and adversely affect the value
or marketability of, or materially interfere with the use or enjoyment of any
asset of such Person.

     “Permitted Preferred Stock” means (i) preferred stock that is issued from
time to time by a Subsidiary to the SBA having an aggregate stated value not
exceeding $7,000,000 at any one time outstanding, or (ii) preferred stock that
is issued from time to time by a Subsidiary for the purpose of qualifying such
Subsidiary as a real estate investment trust under Sections 856 through 860 of
the Internal Revenue Code and having an aggregate stated value not exceeding
$500,000 at any one time outstanding; provided that, in any event Permitted
Preferred Stock shall not include any voting stock.

     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

     “Post-Default Rate” means (a) prior to the second anniversary of the
Effective Date, a rate per annum equal to the lesser of (i) the Maximum Rate and
(ii) the sum of 2.0% plus the Base Rate as in effect from time to time and
(b) on or after the second anniversary of the Effective Date, a rate per annum
equal to the lesser of (i) the Maximum Rate and (ii) the sum of 2.50% plus the
Base Rate as in effect from time to time.

     “Principal Debt” means, at any time of determination thereof, the aggregate
unpaid principal balance of all Loans.

     “Principal Office” means the principal office of Bank of America, presently
located at 901 Main Street, 66th Floor, Dallas, Texas 75202.

     “Priority Debt” means, without duplication, the sum of (i) all Secured Debt
of Borrower and its Consolidated Subsidiaries, (ii) all unsecured Debt of
Consolidated Subsidiaries which are not Subsidiary Bank Guarantors, (iii) all
secured liabilities under Interest Rate Agreements of Borrower and its
Consolidated Subsidiaries (other than liabilities under Interest Rate Agreements
entered into for the purpose of hedging currency risks with respect to Debt
which are otherwise covered by the preceding clause (i)), determined in
accordance with the definition of Interest Rate Agreement, (iv) all unsecured
liabilities of Consolidated Subsidiaries which are not Subsidiary Bank
Guarantors under Interest Rate Agreements (other than liabilities under Interest
Rate Agreements entered into for the purpose of hedging

      13   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



currency risks with respect to Debt which are otherwise covered by the preceding
clause (ii)), determined in accordance with the definition of Interest Rate
Agreement (excluding in the case of the preceding clauses (i), (ii), (iii), and
(iv), any Debt or liability owing to Borrower or another Consolidated
Subsidiary), and (v) all Unfunded Liabilities.

     “Quarterly Date” means the last Business Day of March, June, September, and
December in each year, the first of which shall be June 30, 2003.

     “Rating Agency” means S&P, Moody’s, or any other nationally recognized
securities rating agency selected by Borrower and acceptable to the Requisite
Lenders.

     “Reference 10-K” means the Form 10-K filed by Borrower with the Securities
and Exchange Commission for the fiscal year ending December 31, 2002.

     “Register” has the meaning given that term in Section 12.4(b).

     “REIT” means Allied Capital REIT, Inc., a Maryland corporation.

     “Requisite Lenders” means (a) on any date of determination prior to the
Termination Date, those Lenders holding 66 2/3% or more of the aggregate
Commitments of all Lenders; and (b) on any date of determination on or after the
Termination Date, those Lenders holding 66 2/3% of the aggregate Principal Debt.

     “Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against, in the case of
Eurodollar Loans, “Eurocurrency liabilities” (as such term is used in
Regulation D of the Board of Governors of the Federal Reserve System, as
amended). Without limiting the effect of the foregoing, the Reserve Requirement
shall reflect any other reserves required to be maintained by such member banks
with respect to any category of liabilities which includes deposits by reference
to which the Adjusted Eurodollar Rate is to be determined, or (ii) any category
of extensions of credit or other assets which include Eurodollar Loans. The
Adjusted Eurodollar Rate shall be adjusted automatically on and as of the
effective date of any change in the Reserve Requirement.

     “Revolving Facility” means the credit facility as described in and subject
to the limitations of Section 2, including the Swing Line Subfacility and the LC
Subfacility.

     “Revolving Loan” means any Loan under the Revolving Facility other than a
Swing Line Loan or the issuance of an LC.

     “Revolving Note” means a promissory note substantially in the form of
Exhibit E-1, and all renewals and extensions of all or any part thereof.

     “RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Internal Revenue Code.

     “SBA” means the United States Small Business Administration.

     “SBIC” means Allied Investment Corporation, a Maryland corporation.

      14   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Secured Debt” means, with respect to any Person, any Debt of such Person
that is secured in any manner by any Lien.

     “Senior Debt” means Debt under the Senior Note Agreements or any similar
facility entered into by Borrower or its Consolidated Subsidiaries.

     “Senior Note Agreements” mean (a) the Note Agreement, dated as of April 30,
1998, among Borrower and the purchasers parties thereto, pursuant to which
Borrower has issued its $140,000,000 7.055% Senior Notes, Series A, due May 30,
2003, its $30,000,000 7.168% Senior Notes, Series B, due May 30, 2005, and its
$10,000,000 9.530% Senior Notes, Series C, due May 30, 2005, and any replacement
thereof; (b) the Note Agreement, dated as of May 1, 1999, among Borrower and the
purchasers parties thereto, pursuant to which Borrower has issued its
$112,000,000 7.39% Senior Notes, Series A, due May 1, 2004, and its $25,000,000
7.49% Senior Notes, Series B, due May 1, 2006, and any replacement thereof;
(c) the Note Agreement, dated as of November 15, 1999, among Borrower and the
purchasers parties thereto, pursuant to which Borrower has issued its
$102,000,000 8.51% Senior Notes, due November 15, 2004, and any replacement
thereof; (d) the Note Agreement, dated as of October 15, 2000, among Borrower
and the purchasers parties thereto, pursuant to which Borrower has issued its
$115,000,000 8.54% Senior Notes, Series A, due October 15, 2005 and its
$10,000,000 Floating Rate Senior Notes, Series B, due October 15, 2005, and any
replacement thereof; and (e) the Note Agreement, dated as of October 15, 2001,
among Borrower and the purchasers parties thereto, pursuant to which Borrower
has issued its $150,000,000 7.16% Senior Notes due October 15, 2006, and any
replacement thereof.

     “Senior Notes” means the notes issued by Borrower pursuant to the Senior
Note Agreements.

     “Solvent” means, when used with respect to any Person, that (a) the fair
value and the fair salable value of its assets (excluding any Debt due from any
affiliate of such Person) are each in excess of the fair valuation of its total
liabilities (including all contingent liabilities); (b) such Person is able to
pay its debts or other obligations in the ordinary course as they mature; and
(c) such Person has capital not unreasonably small to carry on its business and
all business in which it proposes to be engaged.

     “S&P” means Standard & Poor’s Rating Group, a division of McGraw-Hill
Companies, Inc.

     “Special Purpose Subsidiary” means a Subsidiary (other than a Consolidated
Subsidiary) of Borrower the sole purpose of which is to purchase assets from
Borrower or a Subsidiary of Borrower and to effect a sale to a third party
(directly or through one or more Subsidiaries of such purchasing Subsidiary) of
the assets so purchased or of securities or Debt secured by or evidencing an
interest in such assets or in the holder thereof, and matters incidental to the
foregoing.

     “Subfacility” means, any of the LC Subfacility or the Swing Line
Subfacility.

     “Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions of such corporation, partnership, or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
Notwithstanding the foregoing, any Person that is accounted for under GAAP as a
portfolio Investment of Borrower or a Subsidiary shall not be a Subsidiary of
Borrower or such Subsidiary.

      15   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Subsidiary Bank Guarantor” means any Consolidated Subsidiary which
undertakes to be liable for the Obligations of Borrower under the Loan Documents
by execution of a Subsidiary Bank Guaranty.

     “Subsidiary Bank Guaranty” means (a) any agreement pursuant to which a
Consolidated Subsidiary has guaranteed the Obligations of Borrower under the
Loan Documents and (b) any amendments, modifications, supplements, restatements,
ratifications, or reaffirmations of any Subsidiary Bank Guaranty made in
accordance with the Loan Documents.

     “Subsidiary Senior Note Guaranty” means any agreement pursuant to which a
Consolidated Subsidiary has guaranteed the Debt of Borrower under the Senior
Notes.

     “Swing Line Commitment” means an amount (subject to reduction or
cancellation as herein provided) equal to $50,000,000.

     “Swing Line Lender” means Bank of America and its permitted successors as
“Swing Line Lender” under this Agreement.

     “Swing Line Loan” means any Loan made under the Swing Line Subfacility.

     “Swing Line Note” means a promissory note substantially in the form of
Exhibit E-2, and all renewals and extensions of all or any part thereof.

     “Swing Line Subfacility” means the subfacility under the Revolving Facility
(the portion of the Loans attributable to which may never exceed in the
aggregate $50,000,000), as described in, and subject to the limitations of,
Section 2.2.

     “Swing Principal Debt” means, on any date of determination, the aggregate
unpaid principal amount of all Loans outstanding under the Swing Line
Subfacility.

     “Syndication Agent” means Riggs Bank N.A. and its permitted successors or
assigns as “Syndication Agent” under this Agreement.

     “Taxes” means, for any Person, taxes, assessments, duties, imposts or other
governmental charges, deductions, withholdings, or levies imposed upon such
Person, its income, or any of its properties, franchises, or assets, and all
liabilities with respect thereto.

     “Termination Date” means the earlier of either (a) April 18, 2005, or, if
the Option to Extend has been exercised by Borrower pursuant to Section 2.12,
April 18, 2006, or (b) such earlier date upon which the whole of the Commitments
are terminated pursuant to Sections 2.12, 10.2(a), or otherwise.

     “Type” with respect to any Loan, refers to whether such Loan is a
Eurodollar Loan or Base Rate Loan.

     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan.

      16   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Unrestricted Subsidiary” means a Subsidiary of Borrower (a) that is not a
Consolidated Subsidiary or (b) is a Consolidated Subsidiary the sole purpose of
which is to acquire, hold, manage, and dispose of Foreclosure Property, and
matters incidental to such purposes.

     “Wholly Owned” when used in connection with any Subsidiary means any
corporation, partnership, limited liability company, or other entity of which
all of the equity securities or other ownership interests (other than Permitted
Preferred Stock and, in the case of a corporation, directors’ qualifying shares)
are so owned or controlled.



     1.2      General; References to Times. References in this Agreement to
“Sections,” “Exhibits,” and “Schedules” are to sections, exhibits, and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument, or agreement (a) shall include all exhibits,
schedules, and other attachments thereto, (b) shall include all documents,
instruments, or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument, or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated, or otherwise modified from time to time to the extent permitted hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine, or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of Borrower or a Subsidiary of such Subsidiary, and a reference to an
“Affiliate” means a reference to an Affiliate of Borrower. Titles and captions
of Sections, subsections, and clauses in this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement. Unless
otherwise indicated, all references to time are references to Dallas, Texas,
time.



     1.3     Accounting Principles. All accounting and financial terms used in
the Loan Documents and the compliance with each financial covenant therein shall
be determined in accordance with GAAP, and, all accounting principles shall be
applied on a consistent basis so that the accounting principles in a current
period are comparable in all material respects to those applied during the
preceding comparable period. If Borrower or any Lender determines that a change
in GAAP from that in effect on the date hereof has altered the treatment of
certain financial data to its detriment under this Agreement, such party may, by
written notice to the others and Administrative Agent not later than 30 days
after Borrower’s delivery of any financial statements pursuant to Section 8.1 or
8.2 reflecting such change in GAAP, request renegotiation of the financial
covenants affected by such change. If Borrower and Requisite Lenders have not
agreed on revised covenants within 30 days after delivery of such notice, then,
for purposes of this Agreement, GAAP will mean generally accepted accounting
principles on the date just prior to the date on which the change that gave rise
to the renegotiation occurred.



SECTION 2.      CREDIT FACILITY.



     2.1      Loans. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, each
Lender severally and not jointly agrees to make Revolving Loans to Borrower in
an aggregate principal amount at any one time outstanding up to, but not
exceeding, the amount of such Lender’s Commitment; provided, however, that on
any date of determination, the Commitment Usage shall never exceed the aggregate
amount of the Commitments as in effect from time to time. Subject to the terms
and conditions of this Agreement, during the period from the Effective Date to
but excluding the Termination Date, Borrower may borrow, repay, and reborrow
Revolving Loans hereunder.



     2.2      Swing Line Subfacility.

      17   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       (a)     Swing Line Loans. For the convenience of the parties and as an
integral part of the transactions contemplated by the Loan Documents, Swing Line
Lender may make any requested Loan of $250,000 or a greater integral multiple
thereof, subject to those terms and conditions applicable to Loans set forth in
clauses (a), (b), and (c) of the first sentence of Section 5.2, directly to
Borrower as a Swing Line Loan without requiring any other Lender to fund its
ratable portion thereof unless and until Section 2.2(c) is applicable; provided
that: (i) each such Swing Line Loan must occur on a Business Day prior to, and
not on or after, the Termination Date; (ii) the aggregate Swing Principal Debt
outstanding on any date of determination shall not exceed the Swing Line
Commitment; (iii) on any date of determination, the Commitment Usage shall never
exceed the aggregate amount of the Commitments of the Lenders; (iv) such Swing
Line Loan shall not be used to refinance any outstanding Swing Line Loan;
(v) each Swing Line Loan shall be at a rate per annum equal to the lesser of
(x) the Money Market Rate, and (y) the Maximum Rate; provided further that at
any time after Revolving Lenders are required to fund their participations in
any Swing Line Loan pursuant to Section 2.2(c), such Loan shall bear interest at
the Post-Default Rate; and (vi) no additional Swing Line Loan shall be made at
any time after any Lender has refused, notwithstanding the requirements of
Section 2.2(c), to fund its participation in any Swing Line Loan as provided in
such Section, and until such funding shall occur or until the Swing Line Loan
has been repaid.          (b)     Borrowing Procedure and Repayment. Each Swing
Line Loan under the Swing Line Subfacility shall be available and may be prepaid
on same day telephonic notice from Borrower to Swing Line Lender and
Administrative Agent, so long as such notice is received by Swing Line Lender
and Administrative Agent prior to 1:00 p.m. Dallas, Texas time. Promptly after
receipt by Swing Line Lender of any telephonic notice, Swing Line Lender will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has also received such notice and, if not, Swing Line
Lender will notify Administrative Agent (by telephone or in writing) of the
contents thereof. Unless Swing Line Lender has received notice (by telephone or
in writing) from Administrative Agent prior to 2:00 p.m. Dallas, Texas time, on
the date of the proposed Swing Line Loan (i) directing Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.2(a), or (ii) that one or more of the
applicable conditions specified in Section 5.2 is not then satisfied, then,
subject to the terms and conditions hereof, Swing Line Lender will, not later
than 3:00 p.m. Dallas, Texas time, on the borrowing date specified in such
notice, make the amount of its Swing Line Loan available to Borrower. The
principal amount of each Swing Line Loan shall be repaid in full not later than
the eighth Business Day after the date on which such Swing Line Loan was funded.
All accrued and unpaid interest on any Swing Line Loan shall be repaid monthly,
in arrears, on the first Business Day of each calendar month.    
     (c)     Participations. Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from Swing Line Lender a risk participation in such Swing
Line Loan in an amount equal to its Commitment Percentage of such Swing Line
Loan. If Borrower fails to repay any Swing Line Loan as provided herein, and
funds cannot be or are not advanced under the Revolving Facility to satisfy the
obligations under the Swing Line Subfacility (and in any event upon the earlier
to occur of a Default or the Termination Date), Administrative Agent shall
timely notify each Lender of such failure and of the date and amount not paid.
No later than the close of business on the date such notice is given (if such
notice was given prior to 12:00 noon on any Business Day, or, if made at any
other time, on the next Business Day following the date of such notice), each
Lender shall fund its participation in the relevant Swing Line Loan, and each
Lender shall make available to Administrative Agent for the account of Swing
Line Lender in immediately available funds such

      18   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  Lender’s ratable part of such unpaid principal amount. All such amounts
payable by any Lender shall include interest thereon from the date on which such
payment is payable by such Lender to, but not including, the date such amount is
paid by such Lender to Administrative Agent, at the Federal Funds Rate. Each
payment by Borrower of all or any part of any Swing Line Loan shall be paid to
Administrative Agent for the ratable benefit of Swing Line Lender and those
Lenders who have funded their participations in such Swing Line Loan under this
Section 2.2(c); provided that, with respect to any such participation, all
interest accruing on the Swing Principal Debt to which such participation
relates prior to the date of funding such participation shall be payable solely
to Swing Line Lender for its own account.



          2.3      LC Subfacility.



       (a)     LC Commitment. Subject to the terms and conditions of this
Agreement and Applicable Law, LC Issuer agrees, in reliance upon the agreement
of the other Lenders in this Section 2.3, to issue LCs and to amend or renew LCs
previously issued by it, upon Borrower’s application therefor (denominated in
Dollars) by delivering to LC Issuer (with a copy to Administrative Agent) a
properly completed LC Request and an LC Agreement with respect thereto no later
than 10:00 a.m. Dallas, Texas time three Business Days before such LC is to be
issued or amended; provided that, (i) on any date of determination and after
giving effect to any LC to be issued or amended on such date, the Commitment
Usage shall never exceed the aggregate amount of the Commitments then in effect,
(ii) on any date of determination and after giving effect to any LC to be issued
or amended on such date, the LC Exposure shall never exceed the LC Commitment,
(iii) at the time of issuance or amendment of such LC, no Default or Event of
Default shall have occurred and be continuing, and (iv) each LC must expire no
later than the earlier of the 30th day prior to the Termination Date, or one
year from its issuance; provided further that, (x) any LC may provide for
automatic renewal for periods of up to one year (but no renewal period may
extend beyond the 30th day prior to the Termination Date) unless LC Issuer has
given prior notice to the applicable beneficiary of its election not to extend
such LC; (y) LC Issuer shall be under no obligation to issue any LC if (A) any
order, judgment, or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain LC Issuer from issuing such LC, or any
law applicable to LC Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over LC
Issuer shall prohibit, or request that LC Issuer refrain from, the issuance of
letters of credit generally or such LC in particular or shall impose upon LC
Issuer with respect to such LC any restriction, reserve, or capital requirement
(for which LC Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon LC Issuer any unreimbursed loss, cost,
or expense which was not applicable on the Effective Date and which LC Issuer in
good faith deems material to it, or (B) the issuance of such LC would violate
one or more policies of LC Issuer; and (z) LC Issuer shall be under no
obligation to amend any LC if (A) LC Issuer would have no obligation at such
time to issue such LC in its amended form under the terms hereof, or (B) the
beneficiary of such LC does not accept the proposed amendment to such LC.
Promptly after receipt of any LC Request and LC Agreement, LC Issuer will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such LC Request and LC Agreement
from Borrower and, if not, LC Issuer will provide Administrative Agent with a
copy thereof. Upon receipt by LC Issuer of confirmation from Administrative
Agent that the requested issuance or amendment is permitted in accordance with
the terms hereof, LC Issuer shall, on the requested date, issue a LC for the
account of Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with LC Issuer’s usual and customary business
practices. Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain LCs shall be fully revolving; accordingly,
Borrower may, prior to the Termination Date, obtain LCs to replace LCs that have

      19   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  expired or that have been drawn upon and reimbursed. All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Effective Date shall be subject to and governed by the terms and conditions
hereof.



       (b)     Auto-Renewal. If Borrower so requests in any applicable LC
Agreement, LC Issuer may, in its sole and absolute discretion, agree to issue an
LC that has automatic renewal provisions (each, an “Auto-Renewal LC”); provided
that any such Auto-Renewal LC must permit LC Issuer to prevent any such renewal
at least once in each twelve-month period (commencing with the date of issuance
of such LC) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such LC is issued. Unless otherwise directed by LC Issuer,
Borrower shall not be required to make a specific request to LC Issuer for any
such renewal. Once an Auto-Renewal LC has been issued, Lenders shall be deemed
to have authorized (but may not require) LC Issuer to permit the renewal of such
LC at any time to an expiry date not later than the 30th day prior to the
Termination Date; provided, however, that LC Issuer shall not permit any such
renewal if (i) LC Issuer has determined that it would have no obligation at such
time to issue such LC in its renewed form under the terms hereof (by reason of
the provisions of Section 2.3(a) or otherwise), or (ii) it has received notice
(which may be by telephone or in writing) on or before the day that is two
Business Days before the Nonrenewal Notice Date (A) from Administrative Agent
that the Requisite Lenders have elected not to permit such renewal or (B) from
Administrative Agent, any Lender, or Borrower that one or more of the applicable
conditions specified in Section 5.2 is not then satisfied.



       (c)     Participations. Immediately upon the issuance by LC Issuer of any
LC, LC Issuer shall be deemed to have sold and transferred to each other Lender,
and each other such Lender shall be deemed irrevocably and unconditionally to
have purchased and received from LC Issuer, without recourse or warranty, an
undivided interest and participation, equal to such Lender’s Commitment
Percentage of such LC, the LC Agreement, and all rights of LC Issuer in respect
thereof (other than rights to receive certain fees provided for in
Section 3.8(d)).



       (d)     Reimbursement Obligations. To induce LC Issuer to issue and
maintain LCs and to induce Lenders to participate in issued LCs, Borrower agrees
to pay or reimburse LC Issuer (i) on the date on which any draft is presented
under any LC, the amount of any draft paid or to be paid by LC Issuer, and
(ii) promptly, upon demand, the amount of any applicable fees (in addition to
the Fees described in Section 3.8) which LC Issuer customarily charges to a
Person similarly situated in the ordinary course of its business for amending LC
Agreements, for honoring drafts under letters of credit, and taking similar
action in connection with letters of credit; provided that, (x) if Borrower has
not reimbursed LC Issuer for any drafts paid or to be paid within 24 hours of
demand therefor by LC Issuer, Administrative Agent is hereby irrevocably
authorized to fund such reimbursement obligation as a Loan to the extent of
availability, and if the conditions precedent in this Agreement for such a Loan
(other than any notice requirements or minimum funding amounts) have, to
Administrative Agent’s knowledge, been satisfied. The proceeds of such Loan
shall be remitted by Administrative Agent directly to LC Issuer in payment of
Borrower’s reimbursement obligation with respect to the draft under the LC; and
(y) if for any reason, funds are not advanced pursuant to this Agreement, then
Borrower’s reimbursement obligation shall continue to be due and payable.
Borrower’s obligations under this Section 2.3(d) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim, or defense to payment which Borrower may have at any time against
LC Issuer or any other Person, and shall be made in accordance with the terms
and conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances: (A) any lack of validity or
enforceability of this Agreement or any of the Loan

      20   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  Documents; (B) the existence of any claim, setoff, defense, or other right
which Borrower may have at any time against a beneficiary named in a LC, any
transferee of any LC (or any Person for whom any such transferee may be acting),
LC Issuer, any Lender, or any other Person, whether in connection with this
Agreement, any LC, the transactions contemplated herein, or any unrelated
transactions (including any underlying transaction between Borrower and the
beneficiary named in any such LC); (C) any draft, certificate, or any other
document presented under the LC proving to be forged, fraudulent, invalid, or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; and (D) the occurrence of any Default or Event of Default. To
the extent any funding of a draft has been made by Lenders pursuant to
Section 2.3(f) or under this Agreement, LC Issuer shall promptly distribute any
such payments received from Borrower with respect to such draft to all Lenders
funding such draft according to their ratable share. Interest on any amounts
remaining unpaid by Borrower (and unfunded by the proceeds of a Loan under this
Agreement) under this clause at any time from and after the date such amounts
become payable until paid in full shall be payable by Borrower to LC Issuer at
the Post-Default Rate. In the event any payment by Borrower received by LC
Issuer with respect to an LC and distributed to Lenders on account of their
participations therein is required to be returned under any of the circumstances
described in Section 12.15 (including pursuant to any settlement entered into by
LC Issuer in its discretion), each Lender which received such distribution
shall, upon demand by LC Issuer, contribute such Lender’s ratable portion of the
amount set aside, avoided, or recovered, together with interest at the rate
required to be paid by LC Issuer upon the amount required to be repaid by it.



       (e)     General. LC Issuer shall promptly notify Borrower of the date and
amount of any draft presented for honor under any LC; provided that, failure to
give any such notice shall not affect the obligations of Borrower hereunder. LC
Issuer shall make payment upon presentment of a draft for honor unless it
appears that presentment on its face does not comply with the terms of such LC,
regardless of whether (i) any default or potential default under any other
agreement has occurred and (ii) the obligations under any other agreement have
been performed by the beneficiary or any other Person (and LC Issuer shall not
be liable for any obligation of any Person thereunder). LC Issuer and Lenders
shall not be responsible for, and Borrower’s reimbursement obligations for
honored drafts shall not be affected by, (i) any matter or event whatsoever
(including, without limitation, the validity, enforceability, sufficiency,
accuracy, or genuineness of documents or of any endorsements thereof, even if
such document should in fact prove to be in any respect invalid, unenforceable,
insufficient, inaccurate, fraudulent, or forged), (ii) any dispute by Borrower
or any Subsidiary with or any Borrower or any Subsidiary’s claims, setoffs,
defenses, counterclaims, or other rights against LC Issuer, any Lender, or any
other Person, or (iii) the occurrence of any Default or Event of Default.
However, nothing in this Section 2.3 constitutes a waiver of the rights of
Borrower to assert any claim or defense based upon the gross negligence or
willful misconduct of LC Issuer or any Lender.



       (f)     Obligation of Lenders. If Borrower fails to reimburse LC Issuer
as provided in Section 2.3(d) within 24 hours of the demand therefor and funds
cannot be advanced under the Revolving Facility or Swing Line Subfacility to
satisfy such reimbursement obligation, then LC Issuer shall so notify
Administrative Agent, which, in turn, shall promptly notify each Lender of
Borrower’s failure, of the date and amount of the draft paid, and of such
Lender’s Commitment Percentage thereof. Each Lender shall promptly and
unconditionally make available to Administrative Agent (for the account of LC
Issuer) in immediately available funds such Lender’s Commitment Percentage of
such unpaid reimbursement obligation, which funds shall be paid to
Administrative Agent on or before the close of business on the Business Day on
which such notice was given by Administrative Agent to Lenders (if given prior
to 1:00 p.m., Dallas, Texas time) or on the next succeeding Business Day (if
notice was given after 1:00 p.m., Dallas,

      21   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  Texas time). All such amounts payable by any such Lender shall include
interest thereon accruing at the Federal Funds Rate from the day the applicable
draft is paid by LC Issuer to (but not including) the date such amount is paid
by such Lender to Administrative Agent. Until each Lender funds its
participation pursuant to this Section 2.3(f) to reimburse LC Issuer for any
amount drawn under any LC, interest in respect of such Lender’s Commitment
Percentage of such amount shall be solely for the account of LC Issuer. The
obligations of Lenders to make payments to Administrative Agent (for the account
of LC Issuer) with respect to LCs shall be irrevocable and not subject to any
qualification or exception whatsoever (other than the gross negligence or
willful misconduct of LC Issuer) and shall be made in accordance with the terms
and conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances: (i) any lack of validity or
enforceability of this Agreement or any of the Loan Documents; (ii) the
existence of any claim, setoff, defense, or other right which Borrower may have
at any time against a beneficiary named in a LC, any transferee of any LC (or
any Person for whom any such transferee may be acting), LC Issuer, any Lender,
or any other Person, whether in connection with this Agreement, any LC, the
transactions contemplated herein, or any unrelated transactions (including any
underlying transaction between Borrower and the beneficiary named in any such
LC); (iii) any draft, certificate, or any other document presented under the LC
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; and (iv) the
occurrence of any Default or Event of Default.



       (g)     Duties of LC Issuer. LC Issuer agrees with each Lender that it
will exercise and give the same care and attention to each LC as it gives to its
other letters of credit, and LC Issuer’s sole liability to each Lender with
respect to such LCs (other than liability arising from the gross negligence or
willful misconduct of LC Issuer) shall be to distribute promptly to each Lender
who has acquired a participating interest therein such Lender’s ratable portion
of any payments made to LC Issuer by Borrower pursuant to Section 2.3(d). Each
Lender and Borrower agree that, in paying any draft under any LC, LC Issuer
shall not have any responsibility to obtain any document (other than any
documents required by the respective LC) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
delivering any such document. LC Issuer, Lenders, and their respective
representatives shall not be liable to any other Lender or Borrower or any of
its Subsidiaries for the use which may be made of any LC or for any acts or
omissions of any beneficiary thereof in connection therewith. Any action,
inaction, error, delay, or omission taken or suffered by LC Issuer or any of its
representatives under or in connection with any LC, the draws, drafts, or
documents relating thereto, or the transmission, dispatch, or delivery of any
message or advice related thereto, if in good faith and in conformity with such
laws as LC Issuer or any of its representatives may deem applicable and (unless
otherwise expressly agreed by LC Issuer and Borrower when an LC is issued) the
rules of the International Standby Practices 1998 published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall be binding upon the Borrower and its
Subsidiaries and Lenders and shall not place LC Issuer or any of its
representatives under any resulting liability to Borrower or any of its
Subsidiaries or any Lender. Any action taken or omitted to be taken by LC Issuer
under or in connection with any LC, if taken or omitted in the absence of gross
negligence or willful misconduct of LC Issuer, shall not create for LC Issuer
any resulting liability to Borrower or any of its Subsidiaries or any Lender.



       (h)     Cash Collateral. On the Termination Date, or on any date that the
LC Exposure exceeds the LC Commitment, or upon any demand by Administrative
Agent upon the occurrence and during the continuance of an Event of Default,
Borrower shall provide to Administrative Agent, for the benefit of Lenders,
(i) cash collateral in an amount equal to 100% of the LC

      22   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  Exposure existing on such date, such cash and all interest thereon shall
constitute cash collateral for all LCs, and (ii) such additional cash collateral
as Administrative Agent may from time to time require, so that the cash
collateral amount shall at all times equal or exceed 100% the LC Exposure. Any
cash collateral deposited under this clause (h), and all interest earned
thereon, shall be held by Administrative Agent and invested and reinvested at
the expense and the written direction of Borrower, in U.S. Treasury Bills with
maturities of no more than 90 days from the date of investment. Borrower hereby
grants to Administrative Agent, for the benefit of LC Issuer and the Lenders, a
security interest in all such cash and deposit accounts and all balances
therein, and all proceeds of the foregoing.



       (i)     Indemnification. In addition to amounts payable as elsewhere
provided in this Agreement, Borrower hereby agrees to protect, indemnify, pay,
and save Administrative Agent, LC Issuer, and each Lender harmless from and
against any and all claims, demands, liabilities, damages, or losses of, or owed
to third parties (including any of the foregoing arising from the negligence of
Administrative Agent, LC Issuer, Lenders, or their respective representatives),
and any and all related costs, charges, and expenses (including Attorney Costs),
which Administrative Agent, LC Issuer, or any Lender may incur or be subject to
as a consequence, direct or indirect, of (A) the issuance of any LC, or (B) the
failure of LC Issuer to honor a draft under such LC as a result of any act or
omission, whether rightful or wrongful, of any present or future Governmental
Authority; provided that, Borrower shall have no liability to indemnify
Administrative Agent, LC Issuer, or any Lender in respect of any liability
arising out of the gross negligence or willful misconduct of such party or any
representatives of such party. The provisions of and undertakings and
indemnifications set forth in this Section 2.3(i) shall survive the satisfaction
and payment of the Obligation and termination of this Agreement.



       (j)     LC Agreements. Although referenced in any LC, terms of any
particular agreement or other obligation to the beneficiary are not in any
manner incorporated herein. The fees and other amounts payable with respect to
each LC shall be as provided in this Agreement, drafts under any LC shall be
deemed part of the Obligations, and in the event of any conflict between the
terms of this Agreement and any LC Agreement, the terms of this Agreement shall
be controlling.



       2.4     Borrowing Procedures. The following procedures apply to all Loans
(except Swing Line Loans or the payment by LC Issuer of drafts under LCs):



       (a)     Requesting Loans. Borrower shall give Administrative Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to Administrative
Agent before 12:00 noon (i) in the case of Eurodollar Loans, on the date two
Business Days prior to the proposed date of such borrowing and (ii) in the case
of Base Rate Loans, on the proposed date of such borrowing. Any such telephonic
notice shall include all information to be specified in a written Notice of
Borrowing and shall be promptly confirmed in writing by Borrower pursuant to a
Notice of Borrowing sent to Administrative Agent by telecopy on the same day of
the giving of such telephonic notice. Administrative Agent will transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) to each Lender promptly upon receipt by Administrative Agent (but in
any event not later than 1:00 p.m. on the date of receipt thereof). Each Notice
of Borrowing or telephonic notice of each borrowing shall be irrevocable once
given and binding on Borrower.



       (b)     Disbursements of Loan Proceeds. No later than 3:00 p.m. on the
date specified in the Notice of Borrowing, each Lender will make available for
the account of its applicable

      23   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  Lending Office to Administrative Agent at the Principal Office, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender.
Subject to satisfaction of the applicable conditions set forth in Section 5 for
such borrowing, Administrative Agent will make the proceeds of such borrowing
available to Borrower no later than 4:00 p.m. on the date and at the account
specified by Borrower in such Notice of Borrowing.



       (c)     Lender Disbursements/Payments Generally. Unless any Lender has
notified Administrative Agent, prior to the date any disbursement or payment is
required to be made by it to Administrative Agent hereunder, that such Lender
will not make such disbursement or payment, Administrative Agent may assume that
such Lender has timely made such disbursement or payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such disbursement or
payment was not in fact made to Administrative Agent in immediately available
funds, then such Lender shall forthwith on demand pay to Administrative Agent
the amount thereof in immediately available funds, together with interest
thereon for the period from the date such amount was made available by
Administrative Agent to Borrower to the date such amount is recovered by
Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If such Lender pays such
amount to Administrative Agent, then such amount shall constitute such Lender’s
Revolving Loan included in the applicable borrowing. If such Lender does not pay
such amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent may make a demand therefor upon Borrower, and Borrower
shall pay such amount to Administrative Agent, together with interest thereon
for the Compensation Period at a rate per annum equal to the rate of interest
applicable to the applicable borrowing. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which Administrative Agent or Borrower may have against any Lender as
a result of any default by such Lender hereunder. A notice of Administrative
Agent to Borrower or any Lender with respect to any amount owing under this
clause (c) shall be conclusive, absent manifest error.



     2.5     Rates and Payment of Interest on Loans.



       (a)     Rates. Borrower promises to pay to Administrative Agent for the
account of each Lender, interest on the unpaid principal amount of each
Revolving Loan for the period from and including the date of the making of such
Revolving Loan to but excluding the date such Revolving Loan shall be paid in
full, at the following per annum rates:



       (i)     during such periods as such Revolving Loan is a Base Rate Loan,
the lesser of (A) the Base Rate (as in effect from time to time) and (B) the
Maximum Rate; and



       (ii)     during such periods as such Revolving Loan is a Eurodollar Loan,
the lesser of (A) the sum of the Adjusted Eurodollar Rate for such Revolving
Loan for the Interest Period therefor, plus 1.25% and (B) the Maximum Rate.

Notwithstanding the foregoing, (i) on and after the second anniversary of the
Effective Date, Borrower hereby promises to pay to Administrative Agent (for the
account of each Lender) interest at 0.50% per annum in excess of the rates
otherwise payable under the preceding clause (i) or (ii), whichever is
applicable, on the aggregate outstanding principal balance under all Revolving
Loans made by such Lender and on any other amount payable by Borrower to such
Lender hereunder or under any other Loan Document, (ii) during the continuance
of an Event of Default, and prior to maturity or acceleration of the
Obligations, Borrower hereby promises to pay to Administrative Agent (for the
account of each Lender)

      24   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



interest at 2% per annum in excess of the rates otherwise payable hereunder on
the aggregate outstanding principal balance under all Revolving Loans made by
such Lender and on any other amount payable by Borrower to such Lender hereunder
or under any other Loan Document, including without limitation, any overdue
accrued but unpaid interest to the extent permitted under Applicable Law, and
(iii) upon the maturity or acceleration of the Obligations in accordance with
the terms hereof, Borrower promises to pay to Administrative Agent (for the
account of each Lender) interest at the Post-Default Rate on such amounts.



       (b)     Payment of Interest. Accrued interest on each Revolving Loan
shall be payable as provided in each of the following clauses which apply to
such Revolving Loan: (i) in the case of a Base Rate Loan, monthly on the last
Business Day of each calendar month, (ii) in the case of a Eurodollar Loan, on
the last day of each Interest Period therefor; provided that, with respect to
Eurodollar Loans having an Interest Period in excess of three months, then
accrued interest shall also be due and payable at the end of each three-month
period occurring after the commencement of such Interest Period until such
Eurodollar Rate borrowing is paid or converted, (iii) in the case of a
Eurodollar Loan, upon the payment, prepayment or Continuation thereof or the
Conversion of such Loan to a Loan of another Type (but only on the principal
amount so paid, prepaid, Continued, or Converted), and (iv) in the case of any
Base Rate Loan, upon the payment or prepayment thereof in full. Interest payable
during the continuance of an Event of Default but prior to maturity or
acceleration of the Obligations shall be payable in accordance with the
immediately preceding sentence. Interest payable at the Post-Default Rate shall
be payable from time to time on demand. Promptly after the determination of any
interest rate provided for herein or any change therein, Administrative Agent
shall give notice thereof to the Lenders to which such interest is payable and
to Borrower. All determinations by Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and Borrower for all
purposes, absent manifest error.



       (c)     Payments Generally. Unless Borrower has notified Administrative
Agent, prior to the date any payment is required to be made by it to
Administrative Agent hereunder, that Borrower will not make such payment,
Administrative Agent may assume that Borrower has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to Administrative Agent in immediately
available funds, then each Lender shall forthwith on demand repay to
Administrative Agent the portion of such assumed payment that was made available
to such Lender in immediately available funds, together with interest thereon in
respect of each day from and including the date such amount was made available
by Administrative Agent to such Lender to the date such amount is repaid to
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect. A notice of Administrative Agent to Borrower with
respect to any amount owing under this clause (c) shall be conclusive, absent
manifest error.



     2.6      Number of Interest Periods. There may be no more than ten
different Interest Periods for Eurodollar Loans outstanding at the same time.



     2.7      Repayment of Loans. Borrower shall repay the entire outstanding
Principal Debt and all accrued but unpaid interest thereon on the Termination
Date.



     2.8      Prepayments.



       (a)     Optional. Subject to Section 4.5, Borrower may prepay any Loan
made to it at any time without premium or penalty.

      25   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       (b)     Mandatory.



       (iii)     If at any time the Commitment Usage exceeds the aggregate
amount of the Commitments of the Lenders in effect at such time, or the Swing
Principal Debt exceeds the Swing Line Commitment, then Borrower shall
immediately pay to Administrative Agent for the respective accounts of the
appropriate Lenders the amount of such excess; provided that, on any such date
that a mandatory prepayment is due under this Section 2.8(b)(i), if no Principal
Debt is then outstanding, but the LC Exposure exceeds the aggregate Commitments
of the Lenders then in effect, then Borrower shall provide to Administrative
Agent (for itself and for the benefit of Lenders holding participations in the
LC Subfacility) cash collateral in an amount at least equal to 100% of such
excess.



       (iv)     If (A) as a result of any asset disposition by Borrower or any
of its Subsidiaries, Borrower or any such Subsidiary is required to redeem or
prepay (or to offer to redeem or prepay) any Debt (other than the Obligations)
by a particular date (the “Subject Date”) in an amount equal to all or a portion
of the net cash proceeds received by such entity from such asset disposition
(the “Asset Disposition Proceeds”), and (B) such obligations to redeem or prepay
(or to offer to redeem or prepay) such other Debt may be avoided by prepayment
of the Obligations in an amount equal to such Asset Disposition Proceeds on or
prior to the Subject Date, then not less than 30 days prior to the Subject Date,
Borrower shall pay to Administrative Agent (for the ratable benefit of Lenders)
a mandatory prepayment of the Obligations (and the Commitments shall be
concurrently reduced) in an amount equal to such Asset Disposition Proceeds.



  If Borrower is required to pay any outstanding Eurodollar Loans by reason of
this Section prior to the end of the applicable Interest Period therefor, then
Borrower shall pay all amounts due under Section 4.5.



     2.9      Continuation. So long as no Default or Event of Default shall have
occurred and be continuing, Borrower may on any Business Day, with respect to
any Eurodollar Loan, elect to maintain such Eurodollar Loan or any portion
thereof as a Eurodollar Loan, as applicable, by selecting a new Interest Period
for such Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by Borrower giving to
Administrative Agent a Notice of Continuation not later than 12:00 noon on the
second Business Day prior to the date of any such Continuation. Such notice by
Borrower of a Continuation shall be by telephone or telecopy, confirmed
immediately in writing if by telephone, in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the Eurodollar Loan,
or portion thereof, subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on Borrower once
given. Promptly after receipt of a Notice of Continuation (and in any event not
later than 1:00 p.m. on the date of receipt thereof), Administrative Agent shall
notify each Lender by telex or telecopy, or other similar form of transmission
of the proposed Continuation. If Borrower shall fail to select in a timely
manner a new Interest Period for any Eurodollar Loan in accordance with this
Section, such Loan will automatically, on the last day of the current Interest
Period therefor, Convert into a Base Rate Loan.



     2.10      Conversion. Borrower may on any Business Day, upon Borrower’s
giving of a Notice of Conversion to Administrative Agent, Convert all or a
portion of a Revolving Loan of one Type into a

      26   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Revolving Loan of another Type. Any Conversion of a Eurodollar Loan into a Base
Rate Loan shall be made on, and only on, the last day of an Interest Period for
such Eurodollar Loan. Each such Notice of Conversion shall be given by Borrower
not later than 12:00 noon (a) on the Business Day prior to the date of any
proposed Conversion into Base Rate Loans or (b) on the second Business Day prior
to the date of any proposed Conversion into Eurodollar Loans. Promptly upon
receipt of a Notice of Conversion (and in any event not later than 1:00 p.m. on
the date of receipt thereof), Administrative Agent shall notify each Lender by
telecopy or other similar form of transmission of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone or telecopy confirmed immediately in writing if by telephone, in
the form of a Notice of Conversion, specifying (i) the requested date of such
Conversion, (ii) the Type of Revolving Loan to be Converted, (iii) the portion
of such Type of Revolving Loan to be Converted, (iv) the Type of Revolving Loan
into which such Revolving Loan is to be Converted, and (v) if such Conversion is
into a Eurodollar Loan, the requested duration of the Interest Period of such
Revolving Loan. Each Notice of Conversion shall be irrevocable by and binding on
Borrower once given. Notwithstanding the foregoing, the right to convert from a
Base Rate Loan to a Eurodollar Loan, or to continue a Eurodollar Loan, shall not
be available during the occurrence of a Default or an Event of Default.



       2.11      Loan Accounts, Notes.



       (a)     Loan Accounts; Noteless Transaction. The Principal Debt owed to
each Lender shall be evidenced by one or more loan accounts or records
maintained by such Lender and by Administrative Agent in the ordinary course of
business. The loan accounts or records maintained by Administrative Agent
(including, without limitation, the Register) and each Lender shall be
conclusive evidence absent manifest error of the amount of the Loans made to
Borrower from each Lender under this Agreement (and subfacilities thereunder)
and the interest and principal payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower under the Loan Documents to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of such Lender shall control
absent manifest error.



       (b)     Notes. Upon the request of any Lender made through Administrative
Agent, the Principal Debt owed to such Lender may be evidenced by one or more of
the following Notes (as the case may be): (i) a Revolving Note (with respect to
Principal Debt other than under the Swing Line Subfacility) and (ii) a Swing
Line Note (with respect to Principal Debt arising under the Swing Line
Subfacility).



       2.12     Reductions of the Commitments; Option to Extend the Commitments.
Borrower shall have the right to terminate or reduce the aggregate unused amount
of the Commitments of the Lenders (other than the portion of the Commitments
applicable to Swing Line Loans or issued and outstanding LCs) at any time and
from time to time without penalty or premium upon not less than fifteen Business
Days prior written notice to Administrative Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction and shall be irrevocable once given and effective only
upon receipt by Administrative Agent. Administrative Agent will promptly
transmit such notice to each Lender. The Swing Line Commitment and the LC
Commitment (as the case may be) shall be automatically and permanently reduced
from time to time, on the date of each reduction in the Commitments of the
Lenders, by the amount, if any, by which the applicable Subfacility exceeds the
aggregate Commitments of the Lenders then in effect, after giving effect to such
reduction of the Commitments. The Commitments, once terminated or reduced, may
not be increased or reinstated. If, fifteen Business Days prior to the second
anniversary of the Effective Date,

      27   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Borrower has not delivered written notice to Administrative Agent of its
election to terminate the Commitments in whole, then Borrower shall be deemed to
have exercised its option to extend the Commitments for an additional one year
(the “Option to Extend”) without any further action or approval by
Administrative Agent or Lenders.



     2.13     Increases of Commitments. Borrower may from time to time request
any one or more Lenders to increase their respective Commitments or request
other financial institutions first approved by Administrative Agent to agree to
a Commitment, so that the total Commitments may be increased to no more than
$600,000,000. Any such Commitment increase must be effected by an amendment that
is executed in accordance with Section 12.5 by Borrower, Administrative Agent,
and the one or more Lenders who have agreed to increase their Commitments or by
new Lenders who have agreed to new Commitments in accordance with Section 12.5.
No Lender is obligated to increase its Commitment under any circumstances, and
no Lender’s Commitment may be increased except by its execution of an amendment
to this Agreement in accordance with Section 12.5. Each new Lender providing
such additional Commitment shall be a “Lender” hereunder, entitled to the rights
and benefits, and subject to the duties, of a Lender under the Loan Documents.
In such case, each Lender’s Commitment Percentage shall be recalculated to
reflect the new proportionate share of the revised total Commitments and the
Lender responsible for the additional Commitments (the “purchasing Lender”)
shall, immediately upon receiving notice from Administrative Agent, pay to each
Lender an amount equal to its pro rata share of the Revolving Loans (and any
funded participations by Lenders under the Swing Line Subfacility and the LC
Subfacility) outstanding as of such date. All such payments with respect to the
Revolving Loans shall reduce the outstanding principal balance owed to each
Lender receiving such payments and shall represent Revolving Loans to Borrower
by the purchasing Lender; all such payments with respect to funded
participations under the Swing Line Subfacility or LC Subfacility (as the case
may be) shall reduce the applicable participation of each Lender receiving such
payment and shall represent the purchase by the purchasing Lender of a
participation under the Swing Line Subfacility or the LC Subfacility (as the
case may be). The purchasing Lender shall be entitled to share ratably in
interest accruing on the balances purchased, at the rates provided herein for
such balances, from and after the date of purchase. All new Revolving Loans
occurring after an increase of the total Commitments shall be funded in
accordance with the Lender’s revised Commitment Percentages.



SECTION 3.      PAYMENTS, FEES AND OTHER GENERAL PROVISIONS.



     3.1     Payments. Each payment or prepayment on the Obligations shall be
made in Dollars, without condition or deduction for setoff, counterclaim,
defense, or recoupment, and is due and must be paid at Administrative Agent’s
Principal Office in Dallas, Texas in funds which are or will be available for
immediate use by Administrative Agent by 12:00 noon on the day due. Payments
made after 12:00 noon shall be deemed made on the Business Day next following.
If no Default or Event of Default exists and if no order of application is
otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to Fees, second to accrued interest then due
and payable on the Principal Debt, and then to the remaining Obligations in the
order and manner as Borrower may direct. If a Default or Event of Default exists
(or if Borrower fails to give direction as permitted in the preceding sentence),
any payment or prepayment shall be applied to the Obligations in accordance with
Section 10.4. Administrative Agent shall pay to each Lender any payment or
prepayment to which such Lender is entitled hereunder on the same day
Administrative Agent shall have received the same from Borrower; provided such
payment or prepayment is received by Administrative Agent prior to 12:00 noon,
and otherwise before 12:00 noon on the Business Day next following. If and to
the extent Administrative Agent shall not make such payments to the Lenders when
due as set forth in the preceding sentence, such unpaid amounts shall accrue
interest, payable by Administrative Agent, at the Federal

      28   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Funds Rate from the due date until (but not including) the date on which
Administrative Agent makes such payments to the Lenders.



     3.2      Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each borrowing of a Revolving Loan from the Lenders under
Section 2.1 shall be made from the Lenders, each payment of the Fees under
Section 3.8(a) and 3.8(e) shall be made for account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.12
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitment Percentages; (b) each
payment or prepayment of principal of Revolving Loans shall be made for account
of the Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them; provided that, if immediately prior
to giving effect to any such payment in respect of any Revolving Loans the
outstanding principal amount of the Revolving Loans shall not be held by the
Lenders pro rata in accordance with their respective Commitment Percentages in
effect at the time such Revolving Loans were made, then such payment shall be
applied to the Revolving Loans in such manner as shall result, as nearly as is
practicable, in the outstanding principal amount of the Revolving Loans being
held by the Lenders pro rata in accordance with their respective Commitment
Percentages; (c) each payment of interest on Revolving Loans shall be made for
account of the Lenders pro rata in accordance with the amounts of interest on
such Revolving Loans then due and payable to the respective Lenders; (d) each
payment of principal or interest under the Swing Line Subfacility shall be made
for the account of Swing Line Lender and each other Lender purchasing a
participation in the Swing Line Subfacility and shall be shared pro rata among
such Lenders, as determined on any date of determination for any such Lender as
the proportion which the Swing Principal Debt (or participations therein) owed
to such Lender bears to the Swing Principal Debt owed to all Lenders; (e) each
payment with respect to the LC Subfacility shall be made for the account of LC
Issuer and each other Lender purchasing a participation in any LC and related
reimbursement obligations and shall be shared pro rata among such Lenders, as
determined on any date of determination for any such Lender as the proportion
which the Principal Debt arising under the LC Subfacility (or participations
therein) owed to such Lender bears to the Principal Debt under the LC
Subfacility owed to all Lenders; and (f) the making, Conversion, and
Continuation of Revolving Loans of a particular Type (other than Conversions
provided for by Section 4.4) shall be made pro rata among the Lenders according
to the amounts of their respective Commitment Percentages, and the then current
Interest Period for each Lender’s portion of each Revolving Loan of such Type
shall be coterminous.



     3.3      Sharing of Payments, Etc. Except as contemplated in Section 4.7,
if any Lender shall obtain any payment (whether voluntary, involuntary, or
otherwise, including, without limitation, as a result of exercising its rights
under Section 3.4) which is in excess of its ratable share of any such payment,
such Lender shall purchase from the other Lenders such participations as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender under any of the
circumstances described in Section 12.15 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), the purchase shall be
rescinded and the purchase price restored to the extent of such recovery.
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by
Applicable Law, exercise all of its rights of payment (including the right of
offset) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation.



     3.4     Offset. Upon the occurrence and during the continuance of an Event
of Default, each Lender shall be entitled to exercise (for the benefit of the
Lenders in accordance with Section 3.3) the rights of offset and/or banker’s
lien against each and every account and other property, or any interest therein,
which Borrower may now or hereafter have with, or which is now or hereafter in
the possession of, such Lender to the extent of the full amount of the
Obligations (other than special accounts, trust

      29   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



accounts, or escrow accounts maintained by Borrower in a fiduciary capacity or
as an agent for unrelated third parties).



     3.5     Booking Borrowings. To the extent permitted by Applicable Law, any
Lender may make, carry, or transfer its Loans at, to, or for the account of any
of its branch offices or the office of any of its Affiliates; provided that, no
Affiliate shall be entitled to receive any greater payment under Section 4 than
the transferor Lender would have been entitled to receive with respect to such
Loans.



     3.6      Several Obligations. The obligations of the Lenders hereunder are
several and not joint. No Lender shall be responsible for the failure of any
other Lender to make a Loan, to fund participations in LCs and Swing Line Loans,
or to perform any other obligation to be made or performed by such other Lender
hereunder, and the failure of any Lender to make a Loan, to fund any such
participation, or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Lender to make any Loan,
to fund any such participation, or to perform any other obligation to be made or
performed by such other Lender.



     3.7      Minimum Amounts.



       (a)     Borrowings and Conversions. Each borrowing of Base Rate Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$1,000,000 in excess thereof. Each borrowing of Eurodollar Loans, and each
Conversion of Loans to Eurodollar Loans shall be in an aggregate minimum amount
of $1,000,000 and integral multiples of $1,000,000 in excess of that amount.



       (b)     Prepayments. Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000.



       (c)     Reductions of Commitments. Each reduction of the Commitments
under Section 2.12 shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof.



     3.8      Fees.



       (a)     Facility Fee. Borrower agrees to pay to Administrative Agent for
the account of the Lenders a facility fee in an amount equal to 0.25% multiplied
by the amount of the average daily Commitment (whether used or unused), in each
case during the period from and including the last payment date (or in respect
of the initial payment, the Effective Date) to and excluding the payment date
for such installment. Such facility fee shall be payable quarterly in arrears on
each Quarterly Date and on the Termination Date, beginning with June 30, 2003.



       (b)     Upfront Fee. On the Effective Date, Borrower agrees to pay an
upfront fee to Administrative Agent for the account of the Lenders in the amount
stated next to such Lender’s name on the attached Schedule 2.



       (c)     Extension Premium. On the second anniversary of the Effective
Date, Borrower agrees to pay an additional fee to Administrative Agent for the
account of the Lenders in an amount equal to 0.30% multiplied by the aggregate
outstanding Commitments of the Lenders after giving effect to any reductions of
the Commitments on such date.



       (d)     Administrative, Letter of Credit, and Other Fees. Borrower agrees
to pay the administrative, letter of credit, and other fees of Administrative
Agent and LC Issuer set forth in

      30   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  that certain separate letter agreement dated March 26, 2003, among Borrower,
Administrative Agent, LC Issuer, and Arranger.



       (e)     LC Fees. As an inducement for the issuance (including, without
limitation, any extension) of each LC, Borrower agrees to pay to LC Issuer (for
the account of each Lender) according to each Lender’s Commitment Percentage
under the Revolving Facility on the day the fee is payable, an issuance fee
payable quarterly in arrears for so long as each such LC is outstanding, on the
last Business Day of each March, June, September, and December and on the expiry
date of the LC. The issuance fee for each LC or any extension thereof shall be
in an amount equal to the product of (i) (A) 1.25% (calculated on a per annum
basis) until, but not including, the second anniversary of the Effective Date or
(B) 1.75% (calculated on a per annum basis) on and after the second anniversary
of the Effective Date multiplied by (ii) the average daily undrawn amount of
such LC.



     3.9      Computations. Unless otherwise expressly set forth herein, any
accrued interest on any Base Rate Loan due hereunder shall be computed on the
basis of a 365/366 day year, and in all other instances, any accrued interest on
any Eurodollar Loan, any Fees or other Obligations due hereunder shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.



     3.10    Maximum Rate. Regardless of any provision contained in any Loan
Document, neither Administrative Agent nor any Lender shall ever be entitled to
contract for, charge, take, reserve, receive, or apply, as interest on the
Obligations, or any part thereof, any amount in excess of the Maximum Rate, and,
if the Lenders ever do so, then such excess shall be deemed a partial prepayment
of principal and treated hereunder as such and any remaining excess shall be
refunded to Borrower. In determining if the interest paid or payable exceeds the
Maximum Rate, Borrower and the Lenders shall, to the maximum extent permitted
under Applicable Law, (a) treat all Loans as but a single extension of credit
(and Lenders and Borrower agree that such is the case and that provision herein
for multiple Loans is for convenience only), (b) characterize any nonprincipal
payment as an expense, fee, or premium rather than as interest, (c) exclude
voluntary prepayments and the effects thereof, and (d) amortize, prorate,
allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligations; provided that, if the Obligations are paid
and performed in full prior to the end of the full contemplated term thereof,
and if the interest received for the actual period of existence thereof exceeds
the Maximum Amount, the Lenders shall refund such excess, and, in such event,
the Lenders shall not, to the extent permitted by Applicable Law, be subject to
any penalties provided by any Applicable Laws for contracting for, charging,
taking, reserving, or receiving interest in excess of the Maximum Amount.



     3.11    Interest Recapture. If the designated rate applicable to any Loan
exceeds the Maximum Rate, the rate of interest on such Loan shall be limited to
the Maximum Rate, but any subsequent reductions in such designated rate shall
not reduce the rate of interest thereon below the Maximum Rate until the total
amount of interest accrued thereon equals the amount of interest which would
have accrued thereon if such designated rate had at all times been in effect. In
the event that at maturity (stated or by acceleration), or at final payment of
the Principal Debt, the total amount of interest paid or accrued is less than
the amount of interest which would have accrued if such designated rates had at
all times been in effect, then, at such time and to the extent permitted by law,
Borrower shall pay an amount equal to the difference between (a) the lesser of
the amount of interest which would have accrued if such designated rates had at
all times been in effect and the amount of interest which would have accrued if
the Maximum Rate had at all times been in effect, and (b) the amount of interest
actually paid or accrued on the Principal Debt.



     3.12    Agreement Regarding Interest and Charges. The parties hereto hereby
agree and stipulate that the only charge imposed upon Borrower for the use of
money in connection with this

      31   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Agreement is and shall be the interest specifically described in Section 2.5(a).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by
Administrative Agent, LC Issuer, Swing Line Lender, or any Lender to third
parties or for damages incurred by Administrative Agent, LC Issuer, Swing Line
Lender, or any Lender, are charges made to compensate Administrative Agent, LC
Issuer, Swing Line Lender, or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by Administrative Agent, LC Issuer, Swing Line Lender, and the Lenders
in connection with this Agreement and shall under no circumstances be deemed to
be charges for the use of money.





  3.13      Defaulting Lenders.



       (a)     Generally. If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
Administrative Agent, then, in addition to the rights and remedies that may be
available to Administrative Agent or Borrower under this Agreement or Applicable
Law, such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement, and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to, or to direct any
action or inaction of Administrative Agent or to be taken into account in the
calculation of the Requisite Lenders, shall be suspended during the pendency of
such failure or refusal. If a Lender is a Defaulting Lender because it has
failed to make timely payment to Administrative Agent of any amount required to
be paid to Administrative Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which Administrative
Agent or Borrower may have under the immediately preceding provisions or
otherwise, Administrative Agent shall be entitled (i) to collect interest from
such Defaulting Lender on such delinquent payment for the period from the date
on which the payment was due until the date on which the payment is made at the
Federal Funds Rate, and (ii) to withhold or setoff and to apply in satisfaction
of the defaulted payment and any related interest, any amounts otherwise payable
to such Defaulting Lender under this Agreement or any other Loan Document. Any
amounts received by Administrative Agent in respect of a Defaulting Lender’s
Loans shall not be paid to such Defaulting Lender and shall be held uninvested
by Administrative Agent and either applied against the purchase price of such
Loans under the following subsection (b) or paid to such Defaulting Lender upon
the Defaulting Lender’s curing of its default. Borrower shall not have any
liability in respect of such action by Administrative Agent.



       (b)     Purchase of Defaulting Lender’s Commitment. Any Lender who is not
a Defaulting Lender shall have the right, but not the obligation, in its sole
discretion, to acquire all of a Defaulting Lender’s Commitment. Any Lender
desiring to exercise such right shall give written notice thereof to
Administrative Agent no sooner than two Business Days and not later than ten
Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Commitment in proportion to the
Commitments of the other Lenders exercising such right. Upon any such purchase,
the Defaulting Lender’s interest in the Revolving Loans and any funded
participations under the Swing Line Subfacility and the LC Subfacility and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase) shall terminate on the date of purchase, and
the Defaulting Lender shall promptly execute all documents reasonably requested
to surrender and transfer such interest to the purchaser thereof

      32   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 12.4(a), shall pay to Administrative Agent an assignment
fee in the amount of $3,500. The purchase price for the Commitment of a
Defaulting Lender shall be equal to the amount of the principal balance of the
Revolving Loans (together with the principal amount of any funded participations
in any Swing Line Loans held by the Defaulting Lender pursuant to Section 2.2(c)
and any funded participations under the LC Subfacility held by the Defaulting
Lender pursuant to Section 2.3(c)) outstanding and owed by Borrower to the
Defaulting Lender. Prior to payment of such purchase price to a Defaulting
Lender, Administrative Agent shall apply against such purchase price any amounts
retained by Administrative Agent pursuant to the second to last sentence of the
immediately preceding subsection (a). The Defaulting Lender shall be entitled to
receive amounts owed to it by Borrower under the Loan Documents which accrued
prior to the date of the default by the Defaulting Lender, to the extent the
same are received by Administrative Agent from or on behalf of Borrower. There
shall be no recourse against any Lender or Administrative Agent for the payment
of such sums except to the extent of the receipt of payments from any other
party or in respect of the Revolving Loans or the principal amount of any funded
participations in any Swing Line Loan or in any LC and related reimbursement
obligations under the LC Subfacility. If, prior to a Lender’s acquisition of a
Defaulting Lender’s Commitment pursuant to this subsection, such Defaulting
Lender shall cure the event or condition which caused it to become a Defaulting
Lender and shall have paid all amounts owing by it hereunder as a result
thereof, then such Lender shall no longer have the right to acquire such
Defaulting Lender’s Commitment.



SECTION 4.       YIELD PROTECTION, ETC.



       4.1     Increased Cost and Reduced Return.



       (a)     If, after the date hereof, the adoption of any Applicable Law,
rule, or regulation, or any change in any Applicable Law, or any change in the
interpretation or administration thereof by any Governmental Authority, or
compliance by any Lender (or its applicable Lending Office) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority:



       (i)     shall subject such Lender (or its applicable Lending Office) to
any Tax, duty, or other charge with respect to any Eurodollar Loans, its Note
(if any), or its obligation to make Eurodollar Loans, or change the basis of
taxation of any amounts payable to such Lender (or its applicable Lending
Office) under the Loan Documents in respect of any Eurodollar Loans (other than
Taxes imposed on the overall net income of such Lender by the jurisdiction in
which such Lender has its principal office or such applicable Lending Office);



       (ii)     shall impose, modify, or deem applicable any reserve, special
deposit, assessment, or similar requirement (other than the Reserve Requirement
utilized in the determination of the Adjusted Eurodollar Rate) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Lender (or its applicable Lending Office),
including the Commitment of such Lender hereunder; or



       (iii)     shall impose on such Lender (or its applicable Lending Office)
or on the London interbank market any other condition affecting the Loan
Documents or any of such extensions of credit or liabilities or commitments;

      33   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Eurodollar Loans or to reduce any sum received or receivable by
such Lender (or its applicable Lending Office) under the Loan Documents with
respect to any Eurodollar Loans, then Borrower shall pay to such Lender on
demand such amount or amounts as will compensate such Lender for such increased
cost or reduction. If any Lender requests compensation by Borrower under this
Section 4.1(a), Borrower may, by notice to such Lender (with a copy to
Administrative Agent), suspend the obligation of such Lender to make or Continue
Revolving Loans of the Type with respect to which such compensation is
requested, or to Convert Revolving Loans of any other Type into Revolving Loans
of such Type, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 4.4 shall be applicable);
provided that, such suspension shall not affect the right of such Lender to
receive the compensation so requested.



       (b)     If, after the date hereof, any Lender shall have determined that
the adoption of any Applicable Law regarding capital adequacy or any change
therein or in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority (excluding those of the foregoing
applying to a Lender solely by reason of a formal determination by the
applicable regulator that such Lender is in a financially troubled condition)
has or would have the effect of reducing the rate of return on the capital of
such Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time upon demand Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender for such
reduction.



       (c)     Each Lender shall promptly notify Borrower and Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section and will
designate a different applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section shall furnish to Borrower and Administrative
Agent a statement setting forth the additional amount or amounts to be paid to
it hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.



     4.2      Limitation on Types of Loans. If on or prior to the first day of
any Interest Period for any Eurodollar Loan:



       (a)     Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or



       (b)     the Requisite Lenders determine (which determination shall be
conclusive) and notify Administrative Agent that the Adjusted Eurodollar Rate
will not adequately and fairly reflect the cost to the Lenders of funding
Eurodollar Loans for such Interest Period; then Administrative Agent shall give
Borrower prompt notice thereof specifying the relevant Revolving Loans and the
relevant amounts or periods, and so long as such condition remains in effect,
the Lenders shall be under no obligation to make additional Eurodollar Loans,
Continue

      34   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  Eurodollar Loans, or to Convert Base Rate Loans into Eurodollar Loans, and
Borrower shall, on the last day(s) of the then current Interest Period(s) for
the outstanding Eurodollar Loans, either prepay such Loans or Convert such Loans
into Base Rate Loans in accordance with the terms of this Agreement.



     4.3      Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable Lending
Office to make, maintain, or fund Eurodollar Loans hereunder, then such Lender
shall promptly notify Borrower thereof and such Lender’s obligation to make or
Continue Eurodollar Loans and to Convert other Base Rate Loans into Eurodollar
Loans shall be suspended until such time as such Lender may again make,
maintain, and fund Eurodollar Loans (in which case the provisions of Section 4.4
shall be applicable).



     4.4     Treatment of Affected Loans. If the obligation of any Lender to
make a Eurodollar Loan or to Continue, or to Convert Base Rate Loans into,
Eurodollar Loans shall be suspended pursuant to Section 4.1, 4.2, or 4.3 hereof,
such Lender’s Eurodollar Loans shall be automatically Converted into Base Rate
Loans on the last day(s) of the then current Interest Period(s) for Eurodollar
Loans (or, in the case of a Conversion required by Section 4.3 hereof, on such
earlier date as such Lender may specify to Borrower with a copy to
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 4.1, 4.2, or 4.3 hereof that
gave rise to such Conversion no longer exist:



       (a)     to the extent that such Lender’s Eurodollar Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Loans shall be applied instead to its Base
Rate Loans; and



       (b)     all Loans that would otherwise be made or Continued by such
Lender as Eurodollar Loans shall be made or Continued instead as Base Rate
Loans, and all Loans of such Lender that would otherwise be Converted into
Eurodollar Loans shall be Converted instead into (or shall remain as) Base Rate
Loans.

If such Lender gives notice to Borrower (with a copy to Administrative Agent)
that the circumstances specified in Section 4.1, 4.2, or 4.3 hereof that gave
rise to the Conversion of such Lender’s Eurodollar Loans pursuant to this
Section 4.4 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Loans made by other
Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Loans, to the extent necessary so that, after giving
effect thereto, all Revolving Loans held by the Lenders holding Eurodollar Loans
and by such Lender are held pro rata (as to principal amounts, Types, and
Interest Periods) in accordance with their respective Commitments.



     4.5      Compensation. Upon the request of any Lender, Borrower shall pay
to such Lender such amount or amounts as shall be sufficient (in the reasonable
opinion of such Lender) to compensate it for any loss, cost, or expense
(including loss of anticipated profits) incurred by it as a result of:



       (a)     any payment, prepayment (including, without limitation, any
principal reduction effected pursuant to Section 2.13 as a result of an increase
in the Commitment), or Conversion of a Eurodollar Loan for any reason
(including, without limitation, the acceleration of the Revolving Loans pursuant
to Section 10.2) on a date other than the last day of the Interest Period for
such Loan; or

      35   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       (b)     any failure by Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Section 5 to be
satisfied) to borrow, Convert, Continue, or prepay a Eurodollar Loan on the date
for such borrowing, Conversion, Continuation, or prepayment specified in the
relevant notice of borrowing, prepayment, Continuation, or Conversion under this
Agreement.



     4.6      Taxes.



       (a)     General. Any and all payments by Borrower to or for the account
of any Lender or Administrative Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future Taxes with respect thereto, excluding, in the case of each Lender and
Administrative Agent, Taxes imposed on its income and franchise Taxes imposed on
it by any jurisdiction under the laws of which such Lender (or its applicable
Lending Office) or Administrative Agent (as the case may be) is organized or any
political subdivision thereof (all such non-excluded Taxes referred to as
“Non-Excluded Taxes”). If Borrower shall be required by law to deduct any
Non-Excluded Taxes from or in respect of any sum payable under this Agreement or
any other Loan Document to any Lender or Administrative Agent, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.6) such Lender or Administrative Agent receives an amount equal
to the sum it would have received had no such deductions been made, (ii)
Borrower shall make such deductions, (iii) Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with Applicable Law, and (iv) Borrower shall furnish to Administrative Agent, at
its address referred to in Section 12.1(a), the original or a certified copy of
a receipt evidencing payment thereof within 30 days of such payment.



       (b)     Stamp and Documentary Tax. In addition, Borrower agrees to pay
any and all present or future stamp or documentary taxes and any other excise or
property Taxes which arise from any payment made under this Agreement or any
other Loan Document or from the execution or delivery of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).



       (c)     INDEMNIFICATION FOR TAXES. BORROWER AGREES TO INDEMNIFY EACH
LENDER AND ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF NON-EXCLUDED TAXES AND
OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY NON-EXCLUDED TAXES OR OTHER
TAXES IMPOSED OR ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
SECTION 4.6) PAID BY SUCH LENDER OR ADMINISTRATIVE AGENT (AS THE CASE MAY BE)
AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST, AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO. THIS INDEMNIFICATION SHALL BE MADE WITHIN 10
DAYS FROM THE DATE SUCH LENDER OR ADMINISTRATIVE AGENT (AS THE CASE MAY BE)
MAKES WRITTEN DEMAND THEREFOR.



       (d)     Withholding Tax Forms. Each Lender organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement in the case of each Lender listed on the
signature pages hereof and on or prior to the date on which it becomes a Lender
in the case of each other Lender, and from time to time thereafter, including,
without limitation, upon the expiration or obsolescence of any previously
delivered form or upon the written request of Borrower or Administrative Agent
(but only so long as such Lender remains eligible to do so) shall provide
Borrower and Administrative Agent with (i) two duly completed copies of Internal
Revenue Service Form W-8BEN, W-8ECI, W-8IMY, W-9, or other applicable or
successor form, as the case may be and (ii) any other governmental forms or

      36   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  certificates which are necessary or required under an applicable tax treaty or
otherwise by law to reduce or eliminate withholding tax, which has been
reasonably requested by Borrower or Administrative Agent. If an event (including
without limitation any change in treaty, law, or regulation) has occurred prior
to the date on which any delivery required by the preceding sentence would
otherwise be required which renders all such forms inapplicable or which would
prevent any Lender from duly completing and delivering any such form with
respect to it and such Lender advises Borrower and Administrative Agent that it
is not capable of receiving payments without any deduction or withholding of
United States federal income tax, such Lender shall not be required to deliver
such forms.



       (e)     Failure to Provide Withholding Forms; Change in Tax Law. For any
period with respect to which a Lender has failed to provide Borrower and
Administrative Agent with the appropriate form required to be provided pursuant
to Section 4.6(d), such Lender shall not be entitled to indemnification under
this Section 4.6 with respect to Non-Excluded Taxes imposed by the United
States; provided, however, that should a Lender, which is otherwise exempt from
or subject to a reduced rate of withholding tax, become subject to Non-Excluded
Taxes because of its failure to deliver a form required hereunder, Borrower
shall take such steps as such Lender shall reasonably request to assist such
Lender to recover such Non-Excluded Taxes. Each Lender which fails to provide to
Borrower in a timely manner such forms shall reimburse Borrower or
Administrative Agent upon demand for any penalties paid by Borrower or
Administrative Agent as a result of any failure of Borrower to withhold the
required amounts that are caused by such Lender’s failure to provide the
required forms in a timely manner.



       (f)     Changes in Applicable Lending Office. If Borrower is required to
pay additional amounts to or for the account of any Lender pursuant to this
Section 4.6, then such Lender will use best efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its applicable Lending
Office so as to eliminate or reduce any such additional payments or amounts
which may thereafter accrue if such change, in the judgment of such Lender, is
not otherwise disadvantageous to such Lender.



       (g)     Refund or Credit of Tax. If any Lender or Administrative Agent,
as the case may be, obtains a refund of any Non-Excluded Tax or Other Tax for
which payment has been made by Borrower pursuant to this Section 4.6, or
receives a full or partial credit in computing its tax liability in any
jurisdiction, which credit in the good faith judgment of such Lender or
Administrative Agent, as the case may be (and without any obligation to disclose
its tax records to Borrower), is attributable to any such Non-Excluded Tax or
Other Tax, the amount of such refund or the appropriate portion of such credit
(together with any interest received thereon) promptly shall be paid to
Borrower.



       (h)     Survival. Without prejudice to the survival of any other
agreement of Borrower hereunder, the agreements and obligations of Borrower
contained in this Section 4.6 shall survive the termination of the Commitments
and the payment in full of the Obligations.



     4.7      Removal of Lenders. If (a) a Lender or a Participant requests
compensation pursuant to Sections 4.1 or 4.6 and the Requisite Lenders are not
also doing the same, or (b) the obligation of a Lender to make Eurodollar Loans
or to Continue, or to Convert Loans into Eurodollar Loans shall be suspended
pursuant to Section 4.1 or Section 4.3, but the obligation of the Requisite
Lenders shall not have been suspended under such Sections, Borrower may either
(i) demand that such Lender or Participant (the “Affected Lender”), and upon
such demand the Affected Lender shall promptly, assign its Commitment and all of
its Loans to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.4 for a purchase price equal to the aggregate principal
balance of Loans then

      37   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



owing to the Affected Lender (together with any participation held by the
affected Lender in any Swing Line Loan pursuant to Section 2.2(c) or in any LC
and related reimbursement obligations under the LC Subfacility pursuant to
Section 2.3(c)) plus any accrued but unpaid interest thereon, accrued but unpaid
Fees owing to the Affected Lender, and any amounts owing to the Affected Lender
under Section 4, or (ii) pay to the Affected Lender the aggregate principal
balance of Loans (together with any participation held by the Affected Lender in
any Swing Line Loan pursuant to Section 2.2(c) or in any LC and related
reimbursement obligations under the LC Subfacility pursuant to Section 2.3(c))
then owing to the Affected Lender plus any accrued but unpaid interest thereon,
accrued but unpaid Fees owing to the Affected Lender, and any amounts owing to
the Affected Lender under Section 4, whereupon the Affected Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents, subject to the survival of certain provisions
as set forth in Section 12.14. Each of Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of an Affected
Lender under this Section, but at no time shall Administrative Agent, the
Affected Lender, or any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by Borrower of its rights under this Section shall be at Borrower’s
sole cost and expenses and at no cost or expense to Administrative Agent, the
Affected Lender, or any of the other Lenders. The terms of this Section shall
not in any way limit Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 4.



SECTION 5.      CONDITIONS PRECEDENT.



     5.1      Initial Conditions Precedent. The effectiveness of this Agreement
is subject to the following conditions precedent:



       (a)     Administrative Agent shall have received each of the following,
in form and substance satisfactory to the Lenders:



       (i)     Counterparts of this Agreement executed by each of the parties
hereto;          (ii)    With respect to any Lender requesting Notes pursuant to
Section 2.11(b), a Revolving Note, in the form of Exhibit E-1, one payable to
each such requesting Lender (as the case may be);          (iii)   If requested
by Swing Line Lender pursuant to Section 2.11(b), a Swing Line Note in the form
of Exhibit E-2, payable to Swing Line Lender;          (iv)    Copies (certified
by the Secretary or Assistant Secretary of Borrower) of the Articles of
Incorporation and Bylaws of Borrower;          (v)     An opinion of Sutherland
Asbill & Brennan LLP, counsel to Borrower, addressed to Administrative Agent and
the Lenders, in substantially the form of Exhibit F;          (vi)    A
certificate of incumbency signed by the Secretary or Assistant Secretary of
Borrower with respect to each of the officers of Borrower authorized to execute
and deliver the Loan Documents and the officers of Borrower then authorized to
deliver Notices of Borrowing, LC Requests, Notices of Continuation, and Notices
of Conversion;

      38   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       (vii)   Copies (certified by the Secretary or Assistant Secretary of
Borrower) of all corporate action taken by Borrower to authorize the execution,
delivery, and performance of the Loan Documents;          (viii)  A copy of each
of the documents, instruments, and agreements evidencing any of the Debt
described on Schedule 6.1(g) and a copy of each Material Contract described on
Schedule 6.1(h), certified as true, correct, and complete by the chief financial
officer of Borrower;          (ix)    The Fees then due under Section 3.8;    
     (x)     A Compliance Certificate calculated as of December 31, 2002;    
     (xi)    Evidence that all outstanding Debt owed to any Non-Continuing
Lender, if any, under the Existing Agreement has been or concurrently with the
Effective Date is being repaid by Borrower, together with a payoff letter in
form and substance reasonably acceptable to Administrative Agent.    
     (xii)   Evidence that all accrued and unpaid interest under the Existing
Agreement and all unpaid fees and other amounts payable under the Existing
Agreement has been or concurrently with the Effective Date is being repaid by
Borrower.          (xiii)  A certificate from Borrower (in form and substance
satisfactory to Administrative Agent), certifying that as of the Effective Date:



       (A)     there shall not have occurred any event, condition, situation, or
status since the date of the information contained in (i) the financial and
business projections, budgets, pro forma data, and forecasts concerning Borrower
and its Subsidiaries delivered to Administrative Agent and the Lenders prior to
the Effective Date or (ii) the facts or information represented or provided to
Lenders prior to the Effective Date as set forth in the Reference 10-K or in
Borrower’s most recent 10-Q or represented or provided by Borrower in the
meeting with the Lenders conducted on February 21, 2003, which event, condition,
situation, or status has had or could reasonably be expected to result in a
material adverse change in the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise), or prospects of
Borrower and its Subsidiaries, taken as a whole;          (B)     there is no
litigation, action, suit, investigation, or other arbitral, administrative, or
judicial proceeding pending or threatened which could reasonably be expected to
(x) result in a Material Adverse Effect or (y) restrain or enjoin, impose
materially burdensome conditions on, or otherwise materially and adversely
affect the ability of Borrower to fulfill its obligations under the Loan
Documents; and          (C)     Borrower and its Subsidiaries shall have
received all approvals, consents, and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with, or violation of (x) any Applicable Law or (y) any agreement,
document, or instrument to which Borrower or any Subsidiary is a party or by
which any of them or their respective

      39   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  properties is bound (including without limitation, the Senior Note
Agreements), except for such approvals, consents, waivers, filings, and notices
the receipt, making, or giving of which would not reasonably be likely to
(1) have a Material Adverse Effect, or (2) restrain or enjoin, impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of Borrower to fulfill its obligations under the Loan Documents; and



       (xiv)     Such other documents, agreements and instruments as
Administrative Agent on behalf of the Lenders may reasonably request.



       (b)     In the good faith judgment of Administrative Agent and the
Lenders, there shall not have occurred or exist any material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.



     5.2      Conditions Precedent to All Loans or LC Issuances. The obligation
of the Lenders to make any Loans (other than Loans constituting the payment by
LC Issuer of drafts under LCs) or the obligation of LC Issuer to issue any LC is
subject to the further conditions precedent that: (a) Borrower is in compliance
with the Asset Coverage Ratio requirements as set forth in Section 9.1(e)
immediately prior to the making of such Loan and immediately after giving effect
thereto; (b) no Default or Event of Default shall have occurred and be
continuing as of the date of the making of such Loan or would exist immediately
after giving effect thereto; (c) the representations and warranties made or
deemed made by Borrower and its Subsidiaries in the Loan Documents to which any
of them is a party, shall be true and correct on and as of the date of the
making of such Loan with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder; (d) in the case of the borrowing of Loans (other than Swing Line
Loans), Administrative Agent shall have received a timely Notice of Borrowing;
and (e) in the case of the issuance of an LC, Administrative Agent shall have
timely received an LC Request (together with the applicable LC Agreement) and
the Fees provided for in Section 3.8 for the account of LC Issuer and the
Lenders entitled thereto. Each Credit Event shall constitute a certification by
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless Borrower
otherwise notifies Administrative Agent prior to the date of such Credit Event,
as of the date of the occurrence of such Credit Event). In addition, if such
Credit Event is the making of a Loan or the issuance of an LC, Borrower shall be
deemed to have represented to Administrative Agent and the Lenders at the time
such Loan is made or LC is issued that all conditions to the making of such Loan
or the issuance of such LC contained in Section 5 have been satisfied. Each
condition precedent in this Agreement is material to the transactions
contemplated in this Agreement, and time is of the essence in respect of each
thereof. Subject to the prior approval of Requisite Lenders, the Lenders may
fund any Loan or LC Issuer may issue any LC without all conditions being
satisfied, but, to the extent permitted by Applicable Law, the same shall not be
deemed to be a waiver of the requirement that each such condition precedent be
satisfied as a prerequisite for any subsequent funding or issuance, unless
Requisite Lenders specifically waive each such item in writing.



SECTION 6.      REPRESENTATIONS AND WARRANTIES.



     6.1      Representations and Warranties. In order to induce Administrative
Agent and each Lender to enter into this Agreement and to make Loans and to
induce LC Issuer to issue LCs, Borrower represents and warrants to
Administrative Agent, LC Issuer, and each Lender as follows:

      40   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       (a)     Organization; Power; Qualification. Except as disclosed on
Schedule 6.1(a), each of Borrower and its Subsidiaries is a corporation,
partnership, or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted, and is duly qualified and is in good standing as a foreign
corporation, partnership, or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized would have, in each instance, a Material
Adverse Effect.



       (b)     Ownership Structure. As of the Agreement Date, Schedule 6.1(b)
correctly sets forth the corporate structure and ownership interests of the
Subsidiaries including the correct legal name of each Subsidiary, its
jurisdiction of formation, the Persons holding equity interests in such
Subsidiary, and their percentage equity or voting interest in such Subsidiary.
As of the Agreement Date, SBIC, REIT, and Allied Capital CMT, Inc. are the only
Material Subsidiaries. Except as set forth in such Schedule, and except for
Permitted Preferred Stock:



       (i)     No Consolidated Subsidiary has issued to any third party any
securities convertible into such Consolidated Subsidiary’s capital stock or
other equity interests or any options, warrants, or other rights to acquire any
securities convertible into such capital stock or other equity interests, and



       (ii)     The outstanding capital stock of, or other equity interests in,
each Consolidated Subsidiary are owned by Borrower and its Consolidated
Subsidiaries indicated on such Schedule free and clear of all Liens, warrants,
options and rights of others of any kind whatsoever. All such outstanding
capital stock and other equity interests have been validly issued and, in the
case of capital stock, are fully paid and nonassessable.



       (c)     Authorization of Agreement, Notes, Loan Documents, and
Borrowings. Borrower has the right and power, and has taken all necessary action
to authorize it, to borrow hereunder or to request the issuance of an LC and to
incur reimbursement obligations with respect thereto. Borrower has the right and
power, and has taken all necessary action to authorize it to execute, deliver,
and perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents have been duly executed and delivered by the
duly authorized officers of Borrower, and each is a legal, valid, and binding
obligation of Borrower, enforceable against it in accordance with its respective
terms.



       (d)     Compliance of Agreement, Notes, Loan Documents, and Borrowing
with Laws, etc. The execution, delivery and performance of this Agreement, the
Notes, if any, and the other Loan Documents in accordance with their respective
terms, and the borrowings hereunder do not and will not, by the passage of time,
the giving of notice, or otherwise: (i) require any Governmental Approval, other
than such as have been obtained and are in full force and effect, or violate any
Applicable Law (including all Environmental Laws) relating to Borrower or any
Subsidiary; (ii) conflict with, result in a breach of, or constitute a default
under the articles of incorporation or the bylaws of Borrower or the
organizational documents of any Subsidiary, or any indenture, agreement, or
other instrument to which Borrower or any Subsidiary is a party or by which it
or any of its respective properties may be bound; or (iii) result in or require
the

      41   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by Borrower or any Subsidiary.



       (e)     Compliance with Law; Governmental Approvals. Borrower and each
Subsidiary is in compliance with each Governmental Approval applicable to it and
in compliance with all other Applicable Laws relating to it, except for
noncompliances which, and Governmental Approvals the failure to possess which,
would not, individually or in the aggregate, cause a Default or Event of Default
or have a Material Adverse Effect.



       (f)     Ownership of Assets; Liens. Each of Borrower and its Consolidated
Subsidiaries has good title to all of its assets. There are no Liens against any
of such assets except for Liens permitted by Section 9.3.



       (g)     Debt. Schedule 6.1(g) is, as of the Effective Date, a complete
and correct listing of all Debt of Borrower and its Subsidiaries, including all
guaranties of Borrower and its Subsidiaries and all letters of credit and
acceptance facilities extended to Borrower or any Subsidiary.



       (h)     Material Contracts. Schedule 6.1(h) is a true, correct, and
complete listing of all Material Contracts as of the Effective Date.



       (i)     Litigation. There are no actions, suits, or proceedings pending
(nor, to the knowledge of Borrower or any Subsidiary, are there any actions,
suits, or proceedings threatened, nor is there any basis therefor) against or in
any other way relating adversely to or affecting Borrower or any Subsidiary or
any of its respective property in any court or before any arbitrator of any kind
or before or by any other Governmental Authority which is reasonably likely to
be adversely determined and result in a Material Adverse Effect, and there are
no strikes, slow downs, work stoppages or walkouts, or other labor disputes in
progress or threatened relating to Borrower or any Subsidiary.



       (j)     Taxes. All federal, state, and other tax returns of Borrower and
its Consolidated Subsidiaries required by Applicable Law to be filed have been
duly filed, and all federal, state, and other Taxes upon Borrower and any of its
Consolidated Subsidiaries and their respective properties, income, profits, and
assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 7.6. None of the United States
income tax returns of Borrower and its Consolidated Subsidiaries are under audit
as of the Agreement Date. All charges, accruals, and reserves on the books of
Borrower and each of its Consolidated Subsidiaries in respect of any Taxes are
in accordance with GAAP.



       (k)     Financial Statements: No Material Adverse Change. Borrower has
furnished to each Lender copies of the audited consolidated balance sheet of
Borrower and its Consolidated Subsidiaries for the fiscal year ending
December 31, 2002, and the related consolidated statements of operations,
changes in net assets, and cash flows for the fiscal year ending on such date,
with the opinion thereon of KPMG LLP. Such balance sheet and statements
(including in each case related schedules and notes) present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of Borrower as at their respective dates and the
results of operations, changes in net assets, and cash flows for such periods
(subject, as to interim statements, to changes resulting from normal year-end
audit adjustments). Neither Borrower nor any of its Consolidated Subsidiaries
has on the Agreement Date any material contingent liabilities, other
liabilities, liabilities for Taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments,

      42   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  except as referred to or reflected or provided for in said financial
statements. Since December 31, 2002, there has been no material adverse change
in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise), or prospects of Borrower and its
Consolidated Subsidiaries taken as a whole. Each of Borrower and its
Consolidated Subsidiaries is Solvent.



       (l)     ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan except for noncompliances which would not, individually or in the
aggregate, cause a Default or an Event of Default or have a Material Adverse
Effect. No member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code, or (iii) incurred any liability under Title
IV of ERISA, other than a liability to the PBGC for premiums under Section 4007
of ERISA.



       (m)     Absence of Defaults. Neither Borrower nor any Material Subsidiary
is in default under its articles of incorporation, bylaws, partnership
agreement, or other similar organizational documents, and no event has occurred,
which has not been remedied, cured or waived: (i) which constitutes a Default or
an Event of Default; or (ii) which constitutes, or which with the passage of
time, the giving of notice, a determination of materiality, the satisfaction of
any condition, or any combination of the foregoing, would constitute, a default
or event of default by Borrower or any Subsidiary under any Debt, Material
Contract, any other agreement (other than this Agreement) or judgment, decree,
or order to which Borrower or any Subsidiary is a party or by which Borrower or
any Subsidiary or any of their respective properties may be bound where such
default or event of default could, individually or in the aggregate, have a
Material Adverse Effect.



       (n)     Environmental Laws. Borrower and its Subsidiaries have obtained
all Governmental Approvals which are required under Environmental Laws, and are
in compliance with all terms and conditions of such Governmental Approvals,
which the failure to obtain or to comply with could reasonably be expected to
have a Material Adverse Effect. Each of Borrower and its Subsidiaries is also in
compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules, and timetables contained in
the Environmental Laws the failure with which to comply could have a Material
Adverse Effect. Neither Borrower nor any Subsidiary is aware of, or has received
notice of, any past, present, or future events, conditions, circumstances,
activities, practices, incidents, actions, or plans which, with respect to
Borrower or any of its Subsidiaries may interfere with or prevent compliance or
continued compliance with Environmental Laws, or may give rise to any common-law
or legal liability, or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release, or threatened
release into the environment, of any pollutant, contaminant, chemical, or
industrial, toxic, or other Hazardous Materials that could be reasonably
expected to have a Material Adverse Effect; and there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the knowledge
of Borrower or any Subsidiary, after due inquiry, threatened, against Borrower
or any of its Subsidiaries relating in any way to Environmental Laws that could
be reasonably expected to have a Material Adverse Effect.

      43   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       (o)     Investment Company; Public Utility Holding Company. Borrower is a
“business development company” within the meaning of the Investment Company Act.
Neither Borrower nor any Subsidiary is (i) a “holding company” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, as amended, or (ii) except for other
Subsidiaries that are business development companies, subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.



       (p)     Margin Stock. Neither Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying margin stock or extending credit for the purpose, whether
immediate, incidental, or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U (as enacted by the Board of Governors of the Federal
Reserve System, as amended). Following the application of the proceeds of each
Loan, not more than 25% of the value of the assets (either of Borrower only or
of Borrower and its Consolidated Subsidiaries) subject to the provisions of
Section 9.3 or Section 9.5 or subject to any similar restriction contained in
any agreement or instrument between Borrower and any Lender or any Affiliate of
any Lender related to Debt and within the scope of Section 10.1(e) will be
margin stock.



       (q)     Affiliate Transactions. Except as permitted by Section 9.8,
neither Borrower nor any Subsidiary is a party to or bound by any agreement or
arrangement (whether oral or written) to which any Affiliate of Borrower or any
Subsidiary is a party. Neither Borrower nor any Subsidiary is a party to any
agreement or arrangement which restricts or prohibits the payment of dividends
or the repayment of inter-company loans by a Subsidiary to Borrower, except for
SBA approval of dividends paid by SBIC, which Borrower has no reason to believe
will not be granted by the SBA.



       (r)     Intellectual Property. Borrower and each Subsidiary owns or has
the right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets, and copyrights (collectively, “Intellectual Property”)
used in the conduct of its businesses as now conducted and as contemplated by
the Loan Documents, which the failure to own or have the right to use could
reasonably be expected to have a Material Adverse Effect, without known conflict
with any patent, license, franchise, trademark, trade secret, trade name,
copyright, or other proprietary right of any other Person.



       (s)     Accuracy and Completeness of Information. All written
information, reports, and other papers and data furnished to Administrative
Agent or any Lender by, on behalf of, or at the direction of, Borrower or any
Subsidiary were, at the time the same were so furnished, complete and correct in
all material respects, to the extent necessary to give the recipient a true and
accurate knowledge of the subject matter, or, in the case of financial
statements, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods. As of the
Agreement Date, no fact is known to Borrower or any Subsidiary which has had, or
may in the future have (so far as Borrower or any Subsidiary can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 6.1(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to
Administrative Agent and the Lenders prior to the Effective Date. No document

      44   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  furnished or written statement made to Administrative Agent or any Lender in
connection with the negotiation, preparation, or execution of this Agreement or
any of the other Loan Documents contains or will contain any untrue statement of
a fact material to the creditworthiness of Borrower or any Subsidiary or omits
or will omit to state a material fact necessary in order to make the statements
contained therein not misleading. Notwithstanding the first and third sentences
of this Section 6.1(s), as to projected financial information, Borrower
represents and warrants only that such information, at the time furnished to
Administrative Agent or any Lender, was prepared in good faith based on
reasonable assumptions under the circumstances.          (t)     RIC Status.
Each of Borrower and SBIC qualifies as a RIC.          (u)     Not Plan Assets.
The assets of Borrower or any Subsidiary do not and will not constitute “plan
assets,” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement, and the borrowing and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.



       (v)     Business. As of the Agreement Date, Borrower and its Subsidiaries
are substantially engaged in the businesses described in the Reference 10-K.



       (w)     Tax Shelter Regulations. Borrower does not intend to treat the
Loans and/or LCs and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event
Borrower determines to take any action inconsistent with such intention, it will
promptly notify Administrative Agent thereof. If Borrower so notifies
Administrative Agent, Borrower acknowledges that one or more of the Lenders may
treat its Revolving Loan and/or its interest in Swing Line Loans and/or LCs as
part of a transaction that is subject to Treasury Regulation 301.6112-1, and
that such Lender or Lenders, as applicable, will maintain the lists and other
records required by such Treasury Regulation.



       6.2      Survival of Representations and Warranties, Etc. All statements
contained in any certificate, financial statement, or other instrument delivered
by or on behalf of Borrower or any Subsidiary to Administrative Agent or any
Lender pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement, or other instrument delivered by or on behalf
of Borrower prior to the Agreement Date and delivered to Administrative Agent or
any Lender in connection with closing the transactions contemplated hereby)
shall constitute representations and warranties made by Borrower under this
Agreement, and shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents, and the making of the Loans. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, and at and as of the date of the occurrence of any Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically permitted hereunder. All such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of the making of any Loan, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any LC shall remain outstanding.



SECTION 7.      AFFIRMATIVE COVENANTS.

      45   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     For so long as this Agreement is in effect and thereafter until the payment
in full of the Obligations and the termination or expiration of all LCs, unless
the Requisite Lenders (or, if required pursuant to Section 12.5, all of the
Lenders) shall otherwise consent in the manner provided for in Section 12.5,
Borrower shall:



     7.1       Preservation of Existence and Similar Matters. Except as
otherwise permitted under Section 9.5, preserve and maintain, and Borrower shall
cause each Material Subsidiary to preserve and maintain, its respective
existence, rights, franchises, licenses, and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified could have a Material
Adverse Effect.



     7.2      Compliance with Applicable Law and Material Contracts. Comply, and
Borrower shall cause each Material Subsidiary to comply, with (a) all Applicable
Laws (including, without limitation, ERISA, Environmental Laws, and the
Investment Company Act), including the obtaining of all Governmental Approvals,
the failure with which to comply could have a Material Adverse Effect, and
(b) all material terms and conditions of all Material Contracts to which it is a
party.



     7.3      Maintenance of Property. In addition to the requirements of any of
the other Loan Documents, (a) protect and preserve, and Borrower shall cause
each Material Subsidiary to protect and preserve, all of its material
properties, including, but not limited to, all Intellectual Property, and
maintain in good repair, working order, and condition all tangible properties,
ordinary wear and tear excepted, and (b) from time to time make or cause to be
made, and Borrower shall cause each Material Subsidiary to make, all needed and
appropriate repairs, renewals, replacements, and additions to such properties,
so that the business carried on in connection therewith may be properly and
effectively conducted at all times.



     7.4      Conduct of Business. Together with its Subsidiaries, at all times
carry on their business described in the Reference 10-K.



     7.5      Insurance. In addition to the requirements of any of the other
Loan Documents, maintain, and Borrower shall cause each Material Subsidiary to
maintain, insurance with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained by Persons
engaged in similar businesses or as may be required by Applicable Law.



     7.6      Payment of Taxes and Claims. Pay or discharge, and Borrower shall
cause each Material Subsidiary to pay and discharge, when due (a) all Taxes
imposed upon it or upon its income or profits or upon any properties belonging
to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen, and landlords for labor, materials, supplies, and rentals which,
if unpaid, might become a Lien on any properties of such Person; provided,
however, that this Section shall not require the payment or discharge of any
such Tax or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of Borrower or such
Subsidiary, as applicable, in accordance with GAAP.



     7.7      Visits and Inspections. Permit, and Borrower shall cause each
Material Subsidiary to permit, representatives or agents of Administrative Agent
or any Lender, from time to time, as often as may be reasonably requested and at
the expense of Administrative Agent (unless an Event of Default shall be
continuing in which case the exercise by Administrative Agent of its rights
under this Section shall be at the expense of Borrower), but only during normal
business hours, to: (a) visit and inspect all properties of Borrower and each
Material Subsidiary; (b) inspect and make extracts from their respective books
and

      46   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



records, including, but not limited to, management letters prepared by
independent accountants; and (c) discuss with its principal officers and its
independent accountants, its business, assets, liabilities, financial
conditions, results of operations, and business prospects. If requested by
Administrative Agent, Borrower shall execute an authorization letter addressed
to its accountants authorizing Administrative Agent or any Lender to discuss the
financial affairs of Borrower and any Material Subsidiary with its accountants.



     7.8      Use of Proceeds. Use the proceeds of Loans to repay existing Debt
owed to any Non-Continuing Lender under the Existing Agreement, to repay all
accrued and unpaid interest and fees under the Existing Agreement, to pay the
fees and expenses related to the amendment and restatement of the Existing
Agreement, and for working capital and general corporate purposes of Borrower
and its Subsidiaries. Borrower shall not, and Borrower shall not permit any
Subsidiary to, use any part of the proceeds of any Loan, directly or indirectly,
for a purpose which violates any Applicable Law, including, without limitation,
the provisions of Regulations T, U, and X (as enacted by the Board of Governors
of the Federal Reserve System, as amended).



     7.9      Environmental Matters. Comply, and Borrower shall cause all of its
Subsidiaries to comply, with all Environmental Laws, the failure with which to
comply could have a Material Adverse Effect. If Borrower or any Subsidiary shall
(a) receive notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receive notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against Borrower or any Subsidiary alleging violations of any
Environmental Law or requiring Borrower or any Subsidiary to take any action in
connection with the release of Hazardous Materials, or (c) receive any notice
from a Governmental Authority or private party alleging that Borrower or any
Subsidiary may be liable or responsible for costs associated with a response to
or cleanup of a release of a Hazardous Materials or any damages caused thereby,
and such notices, individually or in the aggregate, could have a Material
Adverse Effect, Borrower shall provide Administrative Agent with a copy of such
notice within ten days after the receipt thereof by Borrower or any of the
Subsidiaries. Borrower and the Subsidiaries shall promptly take all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws.



     7.10      Books and Records. Maintain, and Borrower shall cause each of the
Subsidiaries to maintain, books and records pertaining to its business
operations in such detail, form and scope as is consistent with good business
practice in accordance with GAAP.



     7.11      Status of RIC and BDC. At all times maintain, and cause SBIC to
maintain, its status as a RIC under the Internal Revenue Code, and as a
“business development company” under the Investment Company Act.



     7.12      ERISA Exemptions. Not, and Borrower shall not permit any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.



     7.13      Further Assurances. At Borrower’s cost and expense, upon the
request of Administrative Agent, duly execute and deliver or cause to be duly
executed and delivered, to Administrative Agent and the Lenders such further
instruments, documents, and certificates, and do and cause to be done such
further acts that may be necessary or advisable in the opinion of Administrative
Agent to carry out more effectively the provisions and purposes of this
Agreement and the other Loan Documents.



SECTION 8.      INFORMATION.

      47   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     For so long as this Agreement is in effect and thereafter until payment in
full of the Obligations and the termination or expiration of all LCs, unless the
Requisite Lenders (or, if required pursuant to Section 12.5, all of the Lenders)
shall otherwise consent in the manner set forth in Section 12.5, Borrower shall
furnish to each Lender (or to Administrative Agent if so provided below) at its
Lending Office:



     8.1      Quarterly Financial Statements. As soon as available or within
5 days after the date required to be filed with the Securities and Exchange
Commission as part of Borrower’s periodic reporting and in any event within
50 days after the close of each of the first, second, and third fiscal quarters
of Borrower, the consolidated balance sheets of Borrower and its Consolidated
Subsidiaries as at the end of each such period and the related consolidated
statements of operations, changes in net assets, and cash flows of Borrower and
its Consolidated Subsidiaries for each such period, setting forth in each case
in comparative form the figures for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer of
Borrower, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of Borrower and its Consolidated Subsidiaries as
at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).



     8.2      Year-End Statements. As soon as available or within 5 days after
the date required to be filed with the Securities and Exchange Commission as
part of Borrower’s periodic reporting and in any event within 95 days after the
end of each fiscal year of Borrower, the consolidated and consolidating balance
sheets of Borrower and its Consolidated Subsidiaries as at the end of such
fiscal year and the related consolidated and (except in the case of the
statement of changes in net assets) consolidating statements of operations,
changes in net assets, and cash flows of Borrower and its Consolidated
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
certified by (a) the chief financial officer of Borrower, in his or her opinion,
to present fairly, in accordance with GAAP, the financial position of Borrower
and its Consolidated Subsidiaries as at the date thereof and the result of
operations for such period and (b) independent certified public accountants of
recognized national standing acceptable to the Requisite Lenders, whose opinion
shall be unqualified and in scope and substance satisfactory to the Requisite
Lenders and who shall have authorized Borrower to deliver such financial
statements and opinion thereon to Administrative Agent and the Lenders pursuant
to this Agreement.



     8.3     Compliance Certificate; Asset Reports.



       (a)     At the time the financial statements are furnished pursuant to
Sections 8.1 and 8.2, a Compliance Certificate: (i) setting forth in reasonable
detail as at the end of such quarterly accounting period or fiscal year, as the
case may be, the calculations required to establish whether or not Borrower and
its Consolidated Subsidiaries were in compliance with the covenants contained in
Section 9.1, (ii) stating that, to the best of his or her knowledge,
information, and belief, no Default or Event of Default exists, or, if such is
not the case, specifying such Default or Event of Default and its nature, when
it occurred, and whether it is continuing and the steps being taken by Borrower
with respect to such event, condition, or failure. At the time the financial
statements are furnished pursuant to Section 8.2, Borrower will deliver to the
Lenders a certificate of the independent accountants performing the audit of
such financial statements acknowledging that Borrower was in compliance with the
financial covenants of Section 9.1, and setting forth the procedures used to
make such determination.



       (b)     At the time the financial statements are furnished pursuant to
Sections 8.1 and 8.2, the following reports with respect to Investments of
Borrower and its Consolidated

      48   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       Subsidiaries, as of the end of such fiscal quarter, in form and scope
acceptable to Administrative Agent:



       (i)     A consolidated statement of Investments as presented in
Borrower’s consolidated financial statements;



       (ii)     A report of unrealized and realized gains (losses) (with detail
as to unrealized gains and losses by portfolio company for private finance
Investments and in the aggregate for Commercial Mortgage Loans, and other
Investments); and          (iii)     A delinquency report of loans over 120 days
past-due.





  8.4     Other Information.



       (a)     Not later than 90 days prior to the last day of each fiscal year
of Borrower, pro forma projected consolidated financial statements for Borrower
and its Consolidated Subsidiaries reflecting the forecasted financial condition
and results of operations of Borrower and its Consolidated Subsidiaries on a
quarterly basis for the next succeeding year, accompanied by calculations
establishing whether or not Borrower would be in compliance on a pro forma basis
with the covenants contained in Section 9.1, in each case in form and detail
reasonably acceptable to the Administrative Agent;



       (b)     Promptly upon receipt thereof, copies of all reports, if any,
submitted to Borrower or its Board of Directors by its independent public
accountants, including, without limitation, any management report;



       (c)     Within five Business Days of the filing thereof (or of the
effectiveness thereof, in the case of registration statements), copies of all
registration statements (other than the exhibits thereto and any effective
registration statements on Form S-8 or its equivalent), and reports on Forms
10-K, 10-Q, and 8-K (or their equivalents) which Borrower shall file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor) or any national securities exchange;



       (d)     Promptly upon the mailing thereof to the shareholders of Borrower
generally, copies of all financial statements, reports, and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by Borrower;



       (e)     If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent, or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer, any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails

      49   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  to make any payment or contribution to any Plan or Multiemployer Plan or in
respect of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer of Borrower setting forth details as to such occurrence and action, if
any, which Borrower or applicable member of the ERISA Group is required or
proposes to take;



       (f)     To the extent Borrower or any Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, Borrower or any Subsidiary or any of their
respective properties, assets, or businesses which, if determined or resolved
adversely to such Person, could have a Material Adverse Effect; and prompt
notice of the receipt of notice that any United States income Tax returns of
Borrower or any of its Subsidiaries are being audited;



       (g)     To the extent not previously delivered to the Lenders, a copy of
the articles of incorporation, bylaws, partnership agreement, or other similar
organizational documents of Borrower, any Material Subsidiary, and any amendment
thereto, in each case within five Business Days of the effectiveness thereof;



       (h)     Prompt notice of any change in the business, assets, liabilities,
financial condition, results of operations, or business prospects of Borrower or
any Subsidiary which has had or may have a Material Adverse Effect,



       (i)     Prompt notice of the occurrence of any Default or Event of
Default or any event which constitutes or which with the passage of time, the
giving of notice, or otherwise, would constitute a default or event of default
by Borrower or any Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;



       (j)     Prompt notice of any order, judgment, or decree in excess of
$5,000,000 having been entered against Borrower or any Subsidiary or any of
their respective properties or assets;



       (k)     Prompt notice, which notice shall, in the case of a Material
Subsidiary, be delivered no later than five days following the occurrence, of
the acquisition, incorporation, or other creation of any Subsidiary, the purpose
for such Subsidiary, the nature of the assets and liabilities thereof, and
whether such Subsidiary is a Material Subsidiary;



       (l)      At the time the quarterly financial statements are furnished in
accordance with Section 8.1, a list of the Persons who are Material Subsidiaries
as of the date of the balance sheet included in such quarterly financial
statements;



       (m)     Promptly upon entering into any Material Contract after the
Agreement Date, a copy to Administrative Agent of such Material Contract;



       (n)     Promptly after Borrower has notified Administrative Agent of any
intention by Borrower to treat the Loans and/or LCs and related transactions as
being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form; and

      50   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       (o)     From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents, or further
information regarding the business, assets, liabilities, financial condition,
results of operations, or business prospects of Borrower or any of its Material
Subsidiaries as Administrative Agent or any Lender may reasonably request.



SECTION 9.      NEGATIVE COVENANTS.

     For so long as this Agreement is in effect and thereafter until the payment
in full of the Obligations and the termination or expiration of all LCs, unless
the Requisite Lenders (or, if required pursuant to Section 12.5, all of the
Lenders) shall otherwise consent in the manner set forth in Section 12.5,
Borrower shall not, directly or indirectly:



       9.1      Financial Covenants. Permit:



       (a)     Ratio of Consolidated Debt to Consolidated Shareholders’ Equity.
The ratio of Consolidated Debt to Consolidated Shareholders’ Equity to exceed
1.50 to 1.00 at the end of any fiscal quarter.



       (b)     Minimum Tangible Net Worth. Consolidated Shareholders’ Equity to
be less than (i) $1,200,000,000 plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected by Borrower or any of its Consolidated Subsidiaries at any
time after December 31, 2002 (excluding the Net Proceeds of any Equity Issuance
by a Consolidated Subsidiary to a Consolidated Subsidiary or to Borrower).



       (c)     Ratio of Adjusted EBIT to Interest Expense. The ratio of the
Adjusted EBIT to Interest Expense of Borrower and its Consolidated Subsidiaries,
determined on a consolidated basis as of the last day of each fiscal quarter for
the period of four successive fiscal quarters ended on such day, to be less than
1.80 to 1.00 at the end of such fiscal quarter.



       (d)     Priority Debt. The aggregate principal amount of Priority Debt to
exceed 25% of Consolidated Shareholders’ Equity.



       (e)     Asset Coverage Ratio. The Asset Coverage Ratio to be less than 2
to 1.



       9.2      Interest Rate Agreements. Enter into, or permit any Consolidated
Subsidiary to enter into, any Interest Rate Agreement except in the ordinary
course of business with a nationally recognized financial institution then
having an Investment Grade Rating pursuant to bona fide hedging transactions and
not for speculation.



       9.3      Liens; Agreements Regarding Liens; Other Matters.



       (a)     Create, assume, or incur, or permit or suffer to exist (or permit
any Consolidated Subsidiary to create, incur, assume, or permit or suffer to
exist) any Lien upon any of its assets, including, without limitation, the
equity interests of Borrower or any Subsidiary in their respective Subsidiaries,
other than:                    (i)     the Permitted Liens;    
               (ii)    Liens securing the Obligations, if any; and

      51   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       (iii)     Liens securing Debt or Interest Rate Agreements (including
Liens in existence on the Effective Date and securing the Debt described on
Schedule 6.1(g)), so long as, at the time of the incurrence of such Debt and
liabilities under Interest Rate Agreements, the Debt and Priority Debt secured
by all such Liens is permitted within the limitations of Section 9.1.



       (b)     Except for SBA consents that may be required for SBIC, create or
otherwise cause or suffer to exist or become effective, or permit any Subsidiary
to create or otherwise cause or suffer to exist or become effective, any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to: (i) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by Borrower or any
other Subsidiary of Borrower; (ii) pay any Debt owed to Borrower or any other
Subsidiary; (iii) make loans or advances to Borrower or any other Subsidiary; or
(iv) transfer any of its property or assets to Borrower or any other Subsidiary.



       (c)     Create, incur, assume, or permit to exist, directly or
indirectly, or permit any Consolidated Subsidiary, directly or indirectly, to
create, incur, assume, or permit to exist (upon the happening of a contingency
or otherwise) any Lien (except Liens permitted by Section 9.3(a)) on or with
respect to any property that secures Debt of Borrower or its Consolidated
Subsidiaries, including, without limitation, Debt outstanding under the Senior
Notes or the Senior Note Agreements, unless Borrower makes, or causes to be
made, effective provision whereby the Obligations will be equally and ratably
secured with any and all other Debt of Borrower or its Consolidated Subsidiaries
thereby secured; provided that, such security is granted pursuant to an
agreement reasonably satisfactory to the Requisite Lenders.



       9.4      Distributions to Shareholders. If an Event of Default specified
in Section 10.1(a) or Section 10.1(b) occurs and is not cured within ten
Business Days thereafter, if a Default or an Event of Default specified in
Section 10.1(f) or Section 10.1(g) shall have occurred and be continuing, or if
as a result of the occurrence of any other Event of Default the Obligations have
been accelerated pursuant to Section 10.2(a), make (a) any dividend or other
distribution on account of any of its capital stock; (b) any acquisition for
value of any capital stock of Borrower; or (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options, or other rights to
acquire any capital stock of Borrower.



       9.5      Merger, Consolidation and Sales of Assets.



       (a)     (i) Enter into, or permit any Consolidated Subsidiary to enter
into, any transaction of merger or consolidation; (ii) liquidate, wind-up, or
dissolve itself (or suffer any liquidation or dissolution) or permit any
Consolidated Subsidiary to do any of the foregoing; (iii) convey, sell, lease,
sublease, transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other equity interests in any of its Consolidated
Subsidiaries, in each case whether now owned or hereafter acquired (a “Sale”) or
permit any Consolidated Subsidiary to do any of the foregoing; provided,
however, that, so long as no Default or Event of Default is or would be in
existence at the time of such event or immediately after giving effect thereto:



       (A)     Any Consolidated Subsidiary may merge or consolidate with or
into, or effect a Sale to, Borrower or any Wholly Owned Subsidiary, so long as
(1) in any merger or consolidation involving Borrower, Borrower shall be the
surviving or continuing corporation and (2) in any merger or consolidation

      52   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  involving a Wholly Owned Subsidiary (and not Borrower), a Wholly Owned
Subsidiary shall be the surviving or continuing corporation;



       (B)     In addition to the transactions permitted under clause (E) below,
Borrower may convey, sell, lease, sublease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, its business or assets, or the
capital stock of or other equity interests in any of its Consolidated
Subsidiaries, in each case whether now owned or hereafter acquired, to any of
its Consolidated Subsidiaries, so long as (1) the Book Value of such assets sold
(in one or a series of transactions) in a given fiscal year does not exceed 15%
of the total assets of Borrower determined at the close of the immediately
preceding fiscal year, or (2) the operations of such assets sold generated does
not exceed 15% of the consolidated operating profit of Borrower during the
immediately preceding fiscal year;          (C)     A Consolidated Subsidiary
may liquidate;          (D)     Borrower or any Consolidated Subsidiary may
merge or consolidate with any other corporation; provided that, Borrower or a
Wholly Owned Subsidiary shall be the continuing or surviving corporation and;  
       (E)     Borrower or any Consolidated Subsidiary may effect a Sale of
Investments (other than Investments in a Consolidated Subsidiary) or Foreclosure
Property to third parties, to any Special Purpose Subsidiary, or (solely with
respect to Foreclosure Property) to any Unrestricted Subsidiary in arm’s length
transactions on a non-recourse basis, so long as the purchaser of such
Investment or Foreclosure Property does not and will not have a claim against or
interest in any other assets of Borrower or any Consolidated Subsidiary to
support the value of the assets so sold or to enhance the creditworthiness of
securities or Debt secured by or evidencing an interest in such assets or in the
holder thereof; and          (F)     Borrower or any Consolidated Subsidiary may
effect a Sale of capital stock or other equity interests in an Unrestricted
Subsidiary to third parties in arm’s length transactions; or



       (b)      Permit any Consolidated Subsidiary to issue any voting stock of
such Consolidated Subsidiary except to satisfy the rights of minority
shareholders to receive issuances of stock, which are non-dilutive to Borrower
and/or any Consolidated Subsidiary; provided that, the foregoing restrictions do
not apply to issuances of voting stock to Borrower or to a Wholly Owned
Subsidiary or the issuance of directors’ qualifying shares.

      As used in this Section, a sale of assets will be deemed a “substantial
part” of the assets of Borrower and its Consolidated Subsidiaries if (y) the
Book Value of such assets sold (in one or a series of transactions) in a given
fiscal year (except those assets transferred pursuant to clause (B), (E), or (F)
above sold in the ordinary course of business) exceeds 15% of the total assets
of Borrower and its Consolidated Subsidiaries determined at the close of the
immediately preceding fiscal year, or (z) the operations of such assets sold
(except those assets transferred pursuant to clause (B), (E), or (F) above sold
in the ordinary course of business) generated 15% or more of the consolidated
operating profit of Borrower and its Consolidated Subsidiaries during the
immediately preceding fiscal year.

      53   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





     9.6      Fiscal Year. Change its fiscal year from that in effect as of the
Agreement Date.



     9.7      Modifications to Material Contracts. Enter into, or permit any
Subsidiary to enter into, any amendment or modification to any Material Contract
which could have a Material Adverse Effect or default in the performance of any
obligations of Borrower or any Subsidiary under any Material Contract or permit
any Material Contract to be canceled or terminated prior to its stated maturity.



     9.8      Transactions with Affiliates. Permit to exist or enter into, and
will not permit any of its Subsidiaries to permit to exist or enter into, any
transaction (including the purchase, sale, lease, or exchange of any property or
the rendering of any service) with any Affiliate of Borrower or with any
director, officer, or employee of Borrower, any Subsidiary, or any other
Affiliate, except transactions involving consideration in an aggregate amount
for all such transactions not in excess of $5,000,000 per fiscal year, and
transactions in the ordinary course of, and pursuant to the reasonable
requirements of the, business of Borrower or any of its Subsidiaries and upon
fair and reasonable terms which are no less favorable to Borrower or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.



     9.9      Subsidiary Senior Note Guaranty. Permit any Consolidated
Subsidiary to guarantee (including, without limitation, any Subsidiary Senior
Note Guaranty) or assume or agree to become liable in any way, either directly
or indirectly, for any Debt of Borrower or any Consolidated Subsidiary (other
than (i) guaranties or assumptions of Debt of a Consolidated Subsidiary so long
as such Debt does not constitute Senior Debt and (ii) guaranties of the
Obligations), unless and until Borrower shall first furnish to Administrative
Agent (a) an unconditional Subsidiary Bank Guaranty, (b) an Intercreditor
Agreement, and (c) an opinion of counsel to the effect that such Subsidiary Bank
Guaranty has been duly authorized, executed, and delivered by such Consolidated
Subsidiary and constitutes the legal, valid, and binding obligation of such
Consolidated Subsidiary, enforceable against such Consolidated Subsidiary in
accordance with the terms thereof, and covering such other matters as the
Requisite Lenders may reasonably request.



     9.10      Employee Benefit Plans. Engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Internal Revenue
Code).



     9.11      Payment of Obligation. Borrower shall pay the Obligations in
accordance with the terms and provisions of the Loan Documents. Borrower and its
Consolidated Subsidiaries shall not (a) if an Event of Default shall have
occurred and be continuing, make any voluntary prepayment of principal of, or
interest on, any other Debt (other than the Obligations), whether subordinate to
the Obligations or not or (b) use proceeds from the Loans to make any payment or
prepayment of principal of, or interest on, or sinking fund payment in respect
of any other Debt of Borrower or any of its Subsidiaries.



SECTION 10.      DEFAULT.



     10.1      Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of Applicable Law or
pursuant to any judgment or order of any Governmental Authority:



       (a)     Default in Payment of Principal. Borrower shall fail to pay when
due (whether upon demand, at maturity, by reason of acceleration, or otherwise)
the principal of any of the Loans.

      54   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       (b)     Default in Payment of Other Amounts. Borrower shall fail to pay
when due any interest on any of the Loans or any of the other payment
Obligations (other than the principal of any Loan) owing by Borrower under this
Agreement or any other Loan Document and such failure shall continue for a
period of three Business Days after the earlier of (i) the date upon which
Borrower obtains knowledge of such failure or (ii) the date upon which Borrower
has received written notice of such failure from Administrative Agent.



       (c)     Default in Performance. (i) Borrower shall fail (or, where
applicable, shall fail to cause any Subsidiary) to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed
contained in Sections 7.11, 7.12, 8.4(i), or in Section 9 or (ii) Borrower shall
fail (or, where applicable, shall fail to cause any Subsidiary) to perform or
observe any term, covenant, condition, or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section and in the case of this clause (ii) such failure shall continue for
a period of 30 days after the earlier of (x) the date upon which Borrower
obtains knowledge of such failure or (y) the date upon which Borrower has
received written notice of such failure from Administrative Agent.



       (d)     Misrepresentations. Any written statement, representation, or
warranty made or deemed made by or on behalf of Borrower or any Subsidiary under
this Agreement or under any other Loan Document, or any amendment hereto or
thereto, or in any other writing or statement at any time furnished or made or
deemed made by or on behalf of Borrower or any Subsidiary to Administrative
Agent or any Lender in connection with this Agreement or the other Loan
Documents, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made.          (e)     Cross-Default.



       (i)     Borrower or any Consolidated Subsidiary shall fail to pay when
due and payable the principal of, or interest on, any Debt (other than the
Loans) or any Contingent Obligations having an aggregate outstanding principal
amount of $5,000,000 or more; or



       (ii)     the maturity of any Debt (other than the Loans) of Borrower or
any Consolidated Subsidiary having an aggregate outstanding principal amount of
$5,000,000 or more shall have (x) been accelerated in accordance with the
provisions of any indenture, contract, or instrument evidencing, providing for
the creation of, or otherwise concerning such Debt or (y) been required to be
prepaid prior to the stated maturity thereof; or



       (iii)     any other event shall have occurred and be continuing with
respect to any Debt (other than the Loans) of Borrower or any Consolidated
Subsidiary having an aggregate outstanding principal amount of $5,000,000 or
more which, with or without the passage of time, the giving of notice, or
otherwise, would permit any holder or holders of such Debt, any trustee or agent
acting on behalf of such holder or holders, or any other Person to accelerate
the maturity of any such Debt or require any such Debt to be prepaid prior to
its stated maturity; or



       (iv)     the occurrence under any Interest Rate Agreement of a
termination date prior to the stated or contracted termination date as a result
of defaults by Borrower or any Consolidated Subsidiary and the liability of
Borrower or any Consolidated

      55   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  Subsidiary as a result thereof (determined consistently with the definition of
Interest Rate Agreement), individually or in the aggregate, is greater than
$5,000,000.



       (f)     Voluntary Bankruptcy Proceeding. Borrower, any Consolidated
Subsidiary, or any Other Relevant Subsidiary shall: (i) commence a voluntary
case under the Bankruptcy Code of 1978, as amended or other federal bankruptcy
laws (as now or hereafter in effect); (ii) file a petition seeking to take
advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection; (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or similar action for the purpose of effecting any of the foregoing.



       (g)     Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against Borrower, any Consolidated Subsidiary, or any Other
Relevant Subsidiary, in any court of competent jurisdiction seeking: (i) relief
under the Bankruptcy Code of 1978, as amended or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets domestic or foreign, of such Person, and such
case or proceeding is not dismissed within 60 days after it is commenced.



       (h)     Contest of Loan Documents. Borrower or any Subsidiary shall
disavow, revoke, or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit, or proceeding in any court
or before any Governmental Authority the validity or enforceability of this
Agreement, any Note, or any other Loan Document.



       (i)     Judgment. A judgment or order for the payment of money shall be
entered against Borrower or any Consolidated Subsidiary by any court or other
tribunal which exceeds, individually or together with all other such judgments
or orders entered against Borrower and its Consolidated Subsidiaries, $5,000,000
in amount (or which shall otherwise have a Material Adverse Effect) and such
judgment or order shall continue unpaid for a period of 30 days without being
stayed or dismissed through appropriate appellate proceedings.



       (j)     Attachment. A warrant, writ of attachment, execution, or similar
process shall be issued against any property of Borrower or any Consolidated
Subsidiary which exceeds, individually or together with all other such warrants,
writs, executions, and processes, $5,000,000 in amount and such warrant, writ,
execution, or process shall not be discharged, vacated, stayed, or bonded for a
period of 30 days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution, or
process, the issuer of such bond shall execute a waiver or subordination
agreement in form and substance satisfactory to Administrative Agent pursuant to
which the issuer of such bond subordinates its right of reimbursement,
contribution, or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of Borrower or any of its Consolidated
Subsidiaries.

      56   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





        (k)     ERISA. Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $10,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $10,000,000.



        (l)     Loan Documents. An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.           (m)   Change of Control.



       (i)     Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 25% of the total voting power of the then
outstanding voting stock of Borrower; or



       (ii)     During any twelve-month period (commencing on or after the
Agreement Date), a majority of the Board of Directors of Borrower shall no
longer be composed of individuals (A) who were members of such Board of
Directors on the first date of such period, (B) whose election or nomination to
such Board of Directors was approved by individuals referred to in clause (A)
above constituting at the time of such election or nomination at least a
majority of such Board of Directors, or (C) whose election or nomination to such
Board of Directors was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of such Board of Directors.



        (n)     Dissolution. Any order, judgment, or decree is entered against
Borrower, any Material Subsidiary, or any Other Relevant Subsidiary decreeing
the dissolution or split up of such Person, and such order remains undischarged
or unstayed for a period in excess of 30 days.



        (o)     Payment of Certain Other Agreements. The payment directly or
indirectly (including, without limitation, any payment in respect of any sinking
fund, defeasance, or redemption) by Borrower or any of its Consolidated
Subsidiaries of any Debt, including without limitation, the Senior Notes, in a
manner or at a time during which such payment is not permitted under the terms
of the Loan Documents, or under any instrument or document evidencing or
creating such Debt.



        (p)     LCs. LC Issuer shall have been served with, or becomes otherwise
subject to, a court order, injunction, or other process or decree restraining or
seeking to restrain it from paying any drafts under any LC and either (i) there
has been a draft under such LC which LC Issuer would otherwise be obligated to
pay and Borrower has refused to reimburse LC Issuer for such

      57   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  payment or (ii) the expiration date of such LC has occurred but the right of
any beneficiary thereunder to draw under such LC has been extended past the
expiration date in connection with the pendency of the related court action or
proceeding and Borrower has failed to deposit with Administrative Agent cash
collateral in an amount equal to the maximum drawing which could be made under
such LC.



       10.2 Remedies Upon Event of Default. Upon the occurrence of an Event of
Default the following provisions shall apply:



       (a)     Acceleration; Termination of Facilities.



       (i)     Automatic. Upon the occurrence of an Event of Default specified
in Sections 10.1(f) or 10.1(g), (A) the entire unpaid balance of the Obligations
of Borrower under the Loan Documents shall become immediately and automatically
due and payable by Borrower without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by Borrower and Borrower
shall be required to provide cash collateral in an amount equal to 100% of the
LC Exposure then existing in accordance with Section 2.3(h) and (B) each of the
Commitments (including the Swing Line Commitment and LC Commitment) and the
obligation of Lenders to make Loans and the obligation of LC Issuer to issue LCs
shall immediately and automatically terminate;



       (ii)     Optional. If any other Event of Default shall have occurred and
be continuing, Administrative Agent may, and at the direction of the Requisite
Lenders shall (subject to the terms of Section 11): (A) declare the entire
unpaid balance of the Obligations under the Loan Documents, or any part thereof,
immediately due and payable; whereupon the same shall immediately become due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by Borrower, (B) demand Borrower to provide cash
collateral in an amount equal to 100% of the LC Exposure then existing in
accordance with Section 2.3(h), and (C) terminate the Commitments (including the
Swing Line Commitment and the LC Commitment) and the obligation of Lenders to
make Loans hereunder and the obligation of LC Issuer to issue LCs hereunder.



       (b)     Loan Documents. The Requisite Lenders may direct Administrative
Agent to, and Administrative Agent if so directed shall (subject to the terms of
Section 11), exercise any and all of its rights under any and all of the other
Loan Documents.



       (c)     Applicable Law. The Requisite Lenders may direct Administrative
Agent to, and Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law, including without
limitation, (i) reduce any claim to judgment; (ii) to the extent permitted by
Applicable Law, exercise (or request each Lender to, and each Lender shall be
entitled to, exercise) the rights of offset or banker’s Lien against the
interest of Borrower and each Consolidated Subsidiary in and to every account
(other than special accounts, trust accounts, or escrow accounts maintained by
Borrower in a fiduciary capacity or as an agent for unrelated third parties) and
other property of Borrower and each Consolidated Subsidiary which are in the
possession of Administrative Agent or any Lender to the extent of the full
amount of the Obligations (to the extent permitted by Applicable Law, Borrower
and each Consolidated Subsidiary being deemed directly obligated to each Lender
in the full amount of the Obligations for such purposes); and (iii) exercise any
and all other legal or equitable rights afforded by the Loan Documents, the
Applicable Laws of the State of Texas, or any other applicable jurisdiction as
Administrative Agent shall deem appropriate, or otherwise, including, but not
limited to, the

      58   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  right to bring suit or other proceedings before any Governmental Authority
either for specific performance of any covenant or condition contained in any of
the Loan Documents or in aid of the exercise of any right granted to
Administrative Agent or any Lender in any of the Loan Documents.



     10.3      Remedies Upon Certain Defaults. Upon the occurrence of a Default
specified in Sections 10.1(f) or 10.1(g), the Commitments (including the Swing
Line Commitment and the LC Commitment) shall immediately and automatically
terminate.



     10.4      Allocation of Proceeds. If a Default or Event of Default shall
have occurred and be continuing, all payments received by Administrative Agent,
LC Issuer, Swing Line Lender, or any Lender under any of the Loan Documents, in
respect of any principal of or interest on the Obligations or any other amounts
payable by Borrower hereunder or thereunder (including proceeds from the
exercise of any rights), shall be applied by Administrative Agent in the
following order and priority:



       (a)     Amounts due to Administrative Agent, LC Issuer, and the Lenders
in respect of Fees and expenses due under Section 12.2;



       (b)     Payments of interest on the Revolving Loans and the Swing Line
Loans to be applied for the ratable benefit of Lenders, Swing Line Lender, and
any participating Lenders under the Swing Line Subfacility pursuant to
Section 2.2(c);



       (c)     Payment of all unpaid reimbursement obligations with respect to
any LCs issued pursuant to the Agreement which are due and payable and which
remain unfunded by any Loan, provided that, such payments shall be allocated
ratably among LC Issuer and the Lenders which have funded their participations
in such LC;



       (d)     Payments of outstanding Swing Principal Debt; provided that, such
payments shall be made solely to Swing Line Lender, unless the Lenders have
funded participations in the Swing Principal Debt in accordance with
Section 2.2(c), in which case such payment shall be allocated pro rata among
Swing Line Lender and the participating Lenders;



       (e)     Payments of principal outstanding under the Revolving Loans, to
be applied for the ratable benefit of the Lenders;



       (f)     As a deposit with Administrative Agent (for the benefit of LC
Issuer and the Lenders which have purchased participations in any outstanding
LC), as security for, and to provide for the payment of, any reimbursement
obligations, if any, thereafter arising with respect to any issued and
outstanding LCs issued pursuant to the Agreement;



       (g)     Amounts due to Administrative Agent and the Lenders pursuant to
Section 12.8;



       (h)     Payments of all other amounts due under any of the Loan
Documents, if any, to be applied for the ratable benefit of the Lenders; and



       (i)     Any amount remaining after application as provided above, shall
be paid to Borrower or whomever else may be legally entitled thereto.



     10.5     Performance by Administrative Agent. If Borrower shall fail to
perform any covenant, duty, or agreement contained in any of the Loan Documents,
Administrative Agent may perform or attempt to perform such covenant, duty, or
agreement on behalf of Borrower after the expiration of any

      59   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



cure or grace periods set forth herein. In such event, Borrower shall, at the
request of Administrative Agent, promptly pay any amount reasonably expended by
Administrative Agent in such performance or attempted performance to
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
Borrower under this Agreement or any other Loan Document.



     10.6      Rights Cumulative. The rights and remedies of Administrative
Agent and the Lenders under this Agreement and each of the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law.



     10.7      Company Waivers. To the extent permitted by Applicable Law,
Borrower and each Subsidiary Bank Guarantor, if any, hereby waive presentment
and demand for payment, protest, notice of intention to accelerate, notice of
acceleration, and notice of protest and nonpayment, and agree that their
respective liability with respect to the Obligations (or any part thereof) shall
not be affected by any renewal or extension in the time of payment of the
Obligations (or any part thereof), by any indulgence, or by any release or
change in any security for the payment of the Obligations (or any part thereof).



     10.8      Delegation of Duties and Rights. The Lenders and Administrative
Agent may perform any of their duties or exercise any of their rights under the
Loan Documents by or through their respective representatives.



     10.9     Not in Control. Nothing in any Loan Document shall, or shall be
deemed to (a) give Administrative Agent or any Lender the right to exercise
control over the assets (including real property), affairs, or management of
Borrower or any Subsidiary, (b) preclude or interfere with compliance by
Borrower or any Subsidiary with any Applicable Law, or (c) require any act or
omission by Borrower or any Subsidiary that may be harmful to Persons or
property. Any “Material Adverse Effect” or other materiality qualifier in any
representation, warranty, covenant, or other provision of any Loan Document is
included for credit documentation purposes only and shall not, and shall not be
deemed to, mean that Administrative Agent or any Lender acquiesces in any
non-compliance by Borrower or any Subsidiary with any Applicable Law or
document, or that Administrative Agent or any Lender does not expect Borrower or
any Subsidiary to promptly, diligently, and continuously carry out all
appropriate removal, remediation, and termination activities required or
appropriate in accordance with all Environmental Laws. Administrative Agent and
the Lenders have no fiduciary relationship with or fiduciary duty to Borrower or
any Subsidiary arising out of or in connection with the Loan Documents, and the
relationship between Administrative Agent and the Lenders, on the one hand, and
Borrower and its Subsidiaries, on the other hand, in connection with the Loan
Documents is solely that of debtor and creditor. The power of Administrative
Agent and the Lenders under the Loan Documents is limited to the rights provided
in the Loan Documents, which rights exist solely to assure payment and
performance of the Obligations and may be exercised in a manner calculated by
Administrative Agent and Lenders in their respective good faith business
judgment.



     10.10    Course of Dealing. The acceptance by Administrative Agent or the
Lenders at any time and from time to time of partial payment on the Obligations
shall not be deemed to be a waiver of any Default then existing. No waiver by
Administrative Agent, Requisite Lenders, or the Lenders of any Default shall be
deemed to be a waiver of any other then-existing or subsequent Default. No delay
or omission by Administrative Agent, Requisite Lenders, or the Lenders in
exercising any right under the Loan Documents shall impair such right or be
construed as a waiver thereof or any acquiescence therein, nor shall any single
or partial exercise of any such right preclude other or further exercise
thereof, or the exercise of any other right under the Loan Documents or
otherwise.

      60   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





     10.11      Cumulative Rights. All rights available to Administrative Agent
and the Lenders under the Loan Documents are cumulative of and in addition to
all other rights granted to Administrative Agent and the Lenders at law or in
equity, whether or not the Obligations are due and payable and whether or not
Administrative Agent or the Lenders have instituted any suit for collection,
foreclosure, or other action in connection with the Loan Documents.



SECTION 11.     AGREEMENT AMONG LENDERS.



     11.1      Appointment, Powers, and Immunities. Each Lender (including any
Lender in its capacity as LC Issuer or Swing Line Lender) hereby irrevocably
appoints, designates, and authorizes Administrative Agent to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. No Agent-Related Person
shall (a) have any duties or responsibilities except those expressly set forth
in this Agreement nor be a trustee or fiduciary for any Lender; (b) be
responsible to the Lenders for any recital, statement, representation, or
warranty (whether written or oral) made in or in connection with any Loan
Document or any certificate or other document referred to or provided for in, or
received by any of them under, any Loan Document, or for the value, validity,
effectiveness, genuineness, enforceability, or sufficiency of any Loan Document,
or any other document referred to or provided for therein or for any failure by
any party hereto or any other Person to perform any of its obligations
thereunder; (c) be responsible for or have any duty to ascertain, inquire into,
or verify the performance or observance of any covenants or agreements by the
parties hereto or the satisfaction of any condition or to inspect the property
(including the books and records) of Borrower or its Subsidiaries or Affiliates;
(d) be required to initiate or conduct any litigation or collection proceedings
under any Loan Document; and (e) be responsible for any action taken or omitted
to be taken by it under or in connection with any Loan Document, except for its
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.



     11.2      Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.



     11.3      Reliance by Administrative Agent. Administrative Agent and LC
Issuer shall be entitled to rely, and shall be fully protected in relying, upon
any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement, or other document or conversation
believed by it to be genuine and correct and to have been signed, sent, or made
by or on behalf of the proper Person or Persons, and upon advice and statements
of legal counsel (including counsel for the parties hereto), independent
accountants, and other experts selected by Administrative Agent and LC Issuer.
Administrative Agent may deem and treat each Lender as the owner and holder of
the Principal Debt owed to such Lender for all purposes hereof unless and until
Administrative Agent receives and accepts an Assignment and Acceptance Agreement
executed in accordance with Section 12.4. As to any matters not expressly
provided for by this Agreement, Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully

      61   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



protected in so acting or refraining from acting) upon the instructions of the
Requisite Lenders, and such instructions shall be binding on all of the Lenders;
provided, however, that Administrative Agent shall not be required to take any
action that exposes Administrative Agent to personal liability or that is
contrary to any Loan Document or Applicable Law or unless it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking any such action. For
purposes of determining compliance with Section 5.1, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted, or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.



     11.4      Defaults. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Event of Default unless
Administrative Agent has received written notice from a Lender or Borrower
specifying such Default or Event of Default and stating that such notice is a
“Notice of Default”. In the event that Administrative Agent receives such a
notice of the occurrence of a Default or Event of Default, Administrative Agent
shall give prompt notice thereof to the Lenders. Administrative Agent shall
(subject to Section 11.3 hereof) take such action with respect to such Default
or Event of Default as shall reasonably be directed by the Requisite Lenders;
provided that, unless and until Administrative Agent shall have received such
directions, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interest of the Lenders.



     11.5.      Rights as Lender. With respect to its Commitment and the Loans
made by it, Bank of America (and any successor acting as Administrative Agent),
in its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as Administrative Agent, and the term “Lender” or “Lenders” shall, unless
the context otherwise indicates, include Administrative Agent in its individual
capacity. Bank of America (and any successor acting as Administrative Agent) and
its Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, make investments in, provide services to, and
generally engage in any kind of lending, trust, financial advisory,
underwriting, or other business with any party hereto or any of its Subsidiaries
or Affiliates as if it were not acting as Administrative Agent (collectively,
“other activities”), and Bank of America (and any successor acting as
Administrative Agent) and its Affiliates may accept fees and other consideration
from any party hereto or any of its Subsidiaries or Affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders. Without limiting the rights of the Lenders specifically set
forth in the Loan Documents, Administrative Agent and its Affiliates shall not
be responsible to account to Lenders for such other activities, and no Lender
shall have any interest in any other activities, any present or future
guaranties by or for the account of Borrower which are not contemplated or
included in the Loan Documents, any present or future offset exercised by
Administrative Agent and its Affiliates in respect of such other activities, any
present or future property taken as security for any such other activities, or
any property now or hereafter in the possession or control of Administrative
Agent or its Affiliates which may be or become security for the obligations of
Borrower arising under the Loan Documents by reason of the general description
of indebtedness secured or of property contained in any other agreements,
documents or instruments related to any such other activities; provided that, if
any payments in respect of such guaranties or such property or the proceeds
thereof shall be applied to reduction of the obligations of Borrower arising
under the Loan Documents, then each Lender shall be entitled to share in such
application ratably.



     11.6      LC Issuer. LC Issuer shall act on behalf of Lenders with respect
to any LC issued by it and the documents associated therewith until such time
(and except for so long) as Administrative Agent may agree at the request of
Required Lenders to act for LC Issuer with respect thereto; provided,

      62   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



however, that LC Issuer shall have all of the benefits and immunities (a)
provided to Administrative Agent in this Section 11 with respect to any acts
taken or omissions suffered by LC Issuer in connection with LCs issued by it or
proposed to be issued by it and LC Agreements as fully as if the term
“Administrative Agent” as used in this Section 11 and in the definition of
“Agent-Related Person” included LC Issuer with respect to such acts or
omissions, and (b) as additionally provided herein with respect to LC Issuer.



     11.7      Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), pro rata in
accordance with their respective Commitments on any date of determination, or if
the Commitments have been terminated, pro rata in accordance with the Principal
Debt owed to such Lender on any date of determination, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Requisite Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender agrees to reimburse
Administrative Agent promptly upon demand for its ratable share of any costs or
expenses payable by Borrower under Section 12.2 to the extent that
Administrative Agent is not promptly reimbursed for such costs and expenses by
or on behalf of Borrower. The agreements contained in this Section shall survive
payment in full of the Obligations, termination or expiration of all LCs, and
the resignation of Administrative Agent.



     11.8      Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any party hereto or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person or any other Lender and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial, and
other condition and creditworthiness of the parties hereto and their
Subsidiaries, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals, and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial, and other condition and creditworthiness of Borrower.
Except for notices, reports, and other documents and information expressly
required to be furnished to the Lenders by Administrative Agent hereunder,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial, and other condition or creditworthiness of any
of the parties hereto or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.





  11.9      Resignation of Administrative Agent. Administrative Agent may resign
at any time by giving 30 days’ notice thereof to the Lenders and Borrower;
provided that any such resignation

      63   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  by Bank of America shall also constitute its resignation as LC Issuer and
Swing Line Lender. Upon any such resignation, the Requisite Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders,
subject, so long as no Default or Event of Default has occurred and is
continuing, to the approval by Borrower of the successor administrative agent,
which approval shall not be unreasonably withheld, conditioned, or delayed, and
any request for approval shall be deemed granted on the fifth Business Day after
Borrower’s receipt of such request for approval if Borrower has not responded.
If no successor administrative agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the retiring Administrative Agent
may, after consulting with the Lenders and Borrower, appoint a successor
administrative agent from among the Lenders. Upon the acceptance of its
appointment as successor administrative agent hereunder, the Person acting as
such successor administrative agent shall succeed to and become vested with all
the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, LC Issuer, and Swing Line Lender and the respective terms
“Administrative Agent,” “LC Issuer,” and “Swing Line Lender” shall mean such
successor administrative agent, letter of credit issuer, and swing line lender,
and the retiring Administrative Agent’s appointment, powers, and duties as
Administrative Agent shall be terminated and the retiring LC Issuer’s and Swing
Line Lender’s rights, powers, and duties as such shall be terminated, without
any other further act or deed on the part of such retiring LC Issuer or Swing
Line Lender or any other Lender, other than the obligation of the successor LC
Issuer to issue letters of credit in substitution for the LCs, if any,
outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring LC Issuer to effectively assume the obligations of
the retiring LC Issuer with respect to such LCs. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is
30 days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the retiring Administrative Agent’s appointment, powers, and
duties as Administrative Agent shall be terminated and the retiring LC Issuer’s
and Swing Line Lender’s rights, powers, and duties as such shall be terminated,
without any other further act or deed on the part of such retiring LC Issuer or
Swing Line Lender or any other Lender and the Lenders shall perform all of the
duties of Administrative Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor administrative agent as provided for
above. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 11 and Sections 12.2 and
12.8 shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. Notwithstanding the foregoing, unless and until substitute LCs, if
any, have been issued or satisfactory arrangements for assumption have been
entered into, the retiring LC Issuer shall retain all the rights and obligations
of LC Issuer hereunder with respect to all LCs outstanding as of the effective
date of its resignation as LC Issuer and all LC Exposure with respect thereto,
including the right to require Lenders to fund participations pursuant to
Section 2.3. Notwithstanding the foregoing, the retiring Swing Line Lender shall
retain all the rights of Swing Line Lender provided for hereunder with respect
to Swing Line Loans made by it and outstanding as of the effective date of its
resignation as Swing Line Lender, including the right to require Lenders to fund
participations in outstanding Swing Line Loans pursuant to Section 2.2(c).



     11.10     Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition, or other judicial
proceeding relative to Borrower, Administrative Agent (irrespective of whether
the principal of any Loan or any unpaid reimbursement obligations with respect
to LCs shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

      64   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of Loans, unpaid reimbursement obligations
with respect to LCs, and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements, and advances of the Lenders
and Administrative Agent and their respective agents and counsel and all other
amounts owing to the Lenders and Administrative Agent under Sections 3.8 and
12.2) allowed in such judicial proceeding; and          (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements, and advances of Administrative Agent and
its agents and counsel, and any other amounts owing to Administrative Agent
under Sections 3.8 and 12.2. Nothing contained herein shall be deemed to
authorize Administrative Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment, or
composition affecting the Obligations or the rights of any Lender or to
authorize Administrative Agent to vote in respect of the claim of any Lender in
any such proceeding.



       11.11      Relationship of Lenders. Nothing herein shall be construed as
creating a partnership or joint venture among Administrative Agent and the
Lenders.



       11.12      Benefits of Agreement. None of the provisions of this
Section 11 shall inure to the benefit of Borrower or any Subsidiary of Borrower
or any other Person other than the Lenders; consequently, neither Borrower nor
any Subsidiary of Borrower or any other Person shall be entitled to rely upon,
or to raise as a defense, in any manner whatsoever, the failure of
Administrative Agent or any Lender to comply with such provisions.



       11.13     Agents. None of the Lenders identified in this Agreement as “
Syndication Agent,” “Documentation Agent,” or “Co-Agents” shall have any rights,
powers, obligations, liabilities, responsibilities, or duties under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified as a “Syndication Agent,”
“Documentation Agent,” or “Co-Agent” shall have or be deemed to have any
fiduciary relationship with any Lender.



SECTION 12.     MISCELLANEOUS.



       12.1     Notices.



       (a)     General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed, or
delivered to the applicable address, facsimile number, or (subject to clause (c)
below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows (or, as to each party at such other
address as shall be

      65   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



designated by such party in a written notice to the other parties delivered in
compliance with this Section 12.1):

If to Borrower:

          Allied Capital Corporation   1919 Pennsylvania Avenue, N.W  
Washington, DC 20006-3434   Attention:   Kelly A. Anderson, Treasurer  
Telecopy:   (202)973-6328   Telephone:   (202)973-6328

If to Administrative Agent, LC Issuer, and Swing Line Lender:

          Bank of America, N.A   901 Main Street, 66th Floor   Dallas, Texas
75202   Attention:   Shelly K. Harper   Telecopy:   (214) 209-0604   Telephone:
  (214) 209-0567

If to a Lender:



  To such Lender’s address or telecopy number, as applicable, set forth on
Schedule 2 hereto or in the applicable Assignment and Acceptance Agreement.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of clause (c) below),
when delivered; provided, however, that notices and other communications to
Administrative Agent, LC Issuer, Swing Line Lender, or any other Lender pursuant
to Section 2 shall not be effective until actually received by such Person. In
no event shall a voicemail message be effective as a notice, communication, or
confirmation hereunder.

             (b)     Effectiveness of Facsimile Documents and Signatures. The
Loan Documents may be transmitted and/or signed by facsimile. The effectiveness
of any such documents and signatures shall, subject to Applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
of the parties hereto. Administrative Agent may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

             (c)     Limited Use of Electronic Mail. Electronic mail and
Internet and intranet websites may be used only to distribute routine
communications, such as financial statements and other information as provided
in Sections 8.3 and 8.4, and to distribute Loan Documents for execution by the
parties thereto, and may not be used for any other purpose.

      66   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





       (d)     Reliance by Administrative Agent and Lenders. Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Notices of Borrowing) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses, and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. Notwithstanding the foregoing,
nothing contained in this Section 12.1(d) shall exculpate Administrative Agent
or any Lender from its gross negligence or willful misconduct or require
Borrower to indemnify Administrative Agent or any Lender to the extent that the
losses, costs, expenses, and liabilities referred to in the preceding sentence
are determined by a court of competent jurisdiction to have resulted from such
Person’s own gross negligence or willful misconduct. All telephonic notices to
and other communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.



       12.2      Expenses. Borrower agrees (a) to pay or reimburse
Administrative Agent for all costs and expenses of Administrative Agent,
Arranger, LC Issuer, and Swing Line Lender incurred in connection with the
syndication, development, preparation, negotiation, execution, delivery, and
administration of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including, without limitation, all Attorney
Costs, and (b) to pay or reimburse Administrative Agent, LC Issuer, Swing Line
Lender, and each other Lender for all costs and expenses incurred in connection
with the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any debtor relief law), including, without limitation, all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by Administrative Agent and the cost of
independent public accountants and other outside experts retained by
Administrative Agent or any Lender. All costs and expenses of Administrative
Agent, LC Issuer, Swing Line Lender, and the Lenders described in this Section
12.2 are part of the Obligations and, if Borrower shall not have paid such costs
and expenses on or before the 10th Business Day after demand therefor,
Administrative Agent is hereby irrevocably authorized to fund such obligation as
a Swing Line Loan to the extent of availability under the Swing Line
Subfacility.



       12.3      Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial.



                (a)     BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK
STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK
CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

      67   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.



       (b)     BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ANY
NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.



       (c)     BORROWER AND EACH OTHER PARTY HERETO CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.1(a). NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.



       (d)     EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY. EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT,
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.



     12.4      Successors and Assigns.



       (a)     Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights, obligations, or rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment or
its Revolving Loans, together with any funded participations under the Swing
Line Subfacility and the LC Subfacility); provided, however, that:



          (i)     Each such assignment shall be to an Eligible Assignee;



          (ii)     Except in the case of an assignment to another Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, any
such partial assignment shall be in an amount at least equal to $10,000,000 or
an integral multiple of $1,000,000 in excess thereof;

      68   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





          (iii)     Each such assignment by a Lender shall be of a constant, and
not varying, percentage of all of its rights and obligations under this
Agreement and each Note (to the extent the Principal Debt owed to the assigning
Lender is evidenced by any Notes); and             (iv)     The parties to such
assignment shall execute and deliver to Administrative Agent for its acceptance
an Assignment and Acceptance Agreement in the form of Exhibit A hereto, together
with any Notes subject to such assignment (to the extent the Principal Debt owed
to the assigning Lender is evidenced by any Notes) and a processing fee of
$3,500.



  Upon execution, delivery, and acceptance of such Assignment and Acceptance
Agreement, the assignee thereunder shall be a party hereto and, to the extent of
such assignment, have the obligations, rights, and benefits of a Lender
hereunder and the assigning Lender shall, to the extent of such assignment,
relinquish its rights and be released from its obligations under this Agreement.
Upon the consummation of any assignment pursuant to this Section, the assignor,
Administrative Agent and Borrower shall make appropriate arrangements so that,
if required, new Notes are issued to the assignor and the assignee. If the
assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall deliver to Borrower and Administrative Agent
certification as to exemption from deduction or withholding of Taxes in
accordance with Section 4.6.



       (b)     Administrative Agent shall maintain at its address referred to in
Section 12.1(a) a copy of each Assignment and Acceptance Agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and the Commitment of, and principal amount of the Revolving
Loans owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and Borrower, Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.



       (c)     Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties thereto, together with any Notes subject to such
assignment (to the extent the Principal Debt owed to the assigning Lender is
evidenced by any Notes) and payment of the processing fee, Administrative Agent
shall, if such Assignment and Acceptance Agreement has been completed and is in
substantially the form of Exhibit A hereto, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register, and (iii) give prompt notice thereof to the parties thereto and
Borrower.



       (d)     Each Lender may sell participations to one or more Persons (each
a “Participant”) in all or a portion of its rights, obligations or rights and
obligations under this Agreement (including all or a portion of its Commitment
or its Loans); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Participant shall be entitled to the benefit of the yield protection
provisions contained in Section 4 and the right of set-off contained in
Section 3.4 (provided that Borrower shall not be obligated to pay any amount in
excess of the amount that would be due to such Lender from whom such
participation was purchased under such Sections as though no participation had
been sold), and (iv) Borrower shall continue to deal solely and directly with
such Lender in connection

      69   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  with such Lender’s rights and obligations under this Agreement, and such
Lender shall retain the sole right to enforce the obligations of Borrower
relating to its Loans and its Notes (to the extent the Principal Debt owed to
such Lender is evidenced by any Notes) and to approve any amendment,
modification, or waiver of any provision of this Agreement (other than
amendments, modifications, or waivers decreasing the amount of principal of or
the rate at which interest is payable on such Loans or Note, extending any
scheduled principal payment date or date fixed for the payment of interest on
such Loans or Note, or extending its Commitment).



       (e)     Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time assign and pledge all or any portion of its Loans and
its Notes (to the extent the Principal Debt owed to such Lender is evidenced by
any Notes) to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
“operating circular” issued by such Federal Reserve Bank. No such assignment
shall release the assigning Lender from its obligations hereunder.



       (f)     Any Lender may furnish any information concerning Borrower or any
of its Subsidiaries in the possession of such Lender from time to time to
Eligible Assignees and Participants (including prospective assignees and
participants), subject, however, to the provisions of Section 12.7.



       (g)     Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
clause (a) above, Bank of America may, (i) upon 30 days’ notice to Borrower and
the Lenders, resign as LC Issuer and/or (ii) upon 30 days’ notice to Borrower,
resign as Swing Line Lender. In the event of any such resignation as LC Issuer
or Swing Line Lender, Borrower shall be entitled to appoint from among the
Lenders a successor LC Issuer or Swing Line Lender hereunder, with the consent
of such successor LC Issuer or successor Swing Line Lender, as the case may be;
provided, however, that no failure by Borrower to appoint any such successor
shall affect the resignation of Bank of America as LC Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as LC Issuer hereunder,
it shall retain all the rights and obligations of LC Issuer hereunder with
respect to all LCs outstanding as of the effective date of its resignation as LC
Issuer and all LC Exposure with respect thereto, including the right to require
Lenders to fund participations pursuant to Section 2.3. If Bank of America
resigns as Swing Line Lender, it shall retain all the rights of Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to fund participations in outstanding Swing Line Loans pursuant
to Section 2.2(c).



     12.5     Amendments. Any provision of this Agreement or any other Loan
Document may be amended or waived if, but only if, such amendment or waiver is
in writing and is:



       (a)     Executed by Borrower, Administrative Agent, and the particular
existing or new Lender if it purports (subject to Section 2.13) to increase that
Lender’s Commitment or add such new Lender as a new Lender pursuant to
Section 2.13.



       (b)     Executed by Borrower, Administrative Agent, Swing Line Lender or
LC Issuer (as the case may be), and executed or approved in writing by all
Lenders if action of all Lenders is specifically provided in any Loan Document
or if it purports to (i) extend or increase the Commitments of the Lenders
(except extensions in accordance with Section 2.12 and increases in accordance
with Section 2.13); (ii) reduce the principal of, or rate of interest on, any
Revolving Loan; reduce any reimbursement obligation with respect to any LC; or
reduce any Fees or other amounts payable hereunder; (iii) postpone any date
fixed for the payment of any scheduled

      70   Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  installment of principal of or interest on any Revolving Loan, the payment of
any reimbursement obligation with respect to any LC, the payment of any Fees or
other amounts payable hereunder, or the termination of any Commitment;
(iv) change Section 3.3 or Section 10.4 in a manner that would alter the pro
rata sharing of payments required thereby; or (v) change the percentage of the
Commitments or of the aggregate Principal Debt, or the number of Lenders, which
shall be required for the Lenders or any of them to take any action under this
Section or any other provision of this Agreement.



       (c)     Otherwise (i) for this Agreement, executed by Borrower,
Administrative Agent, Swing Line Lender or LC Issuer (as the case may be), and
Requisite Lenders or (ii) for other Loan Documents, approved in writing by
Requisite Lenders and executed by Borrower, Administrative Agent or LC Issuer
(as the case may be), and any other party to that Loan Document.



  Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver, or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender (except extensions in accordance
with Section 2.12).



     12.6     Nonliability of Agent and Lenders. The relationship between
Borrower and the Lenders and Administrative Agent shall be solely that of
borrower and lender. Administrative Agent and the Lenders shall have no
fiduciary responsibilities to Borrower; and no provision in this Agreement or in
any of the other Loan Documents, and no course of dealing between or among any
of the parties hereto, shall be deemed to create any fiduciary duty owing by
Administrative Agent or any Lender to any Lender, Borrower, or any Subsidiary.
Neither Administrative Agent nor any Lender undertakes any responsibility to
Borrower to review or inform Borrower of any matter in connection with any phase
of Borrower’s business or operations.



     12.7     Confidentiality. Each of Administrative Agent, LC Issuer, Swing
Line Lender, and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its affiliates’ directors, officers, employees, and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of Borrower; (g) with the consent of
Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
Administrative Agent, LC Issuer, Swing Line Lender, or any Lender on a
nonconfidential basis from a source other than Borrower; or (i) to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s or its affiliates’ investment portfolio in connection with ratings
issued with respect to such Lender or its affiliates. For the purposes of this
Section, “Information” means all information received from Borrower relating to
Borrower or its business, other than any such information that is available to
Administrative Agent, LC Issuer, Swing Line Lender, or any Lender on a
nonconfidential basis prior to disclosure by Borrower; provided that, in the
case of

        71 Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



information received from Borrower after the date hereof, such information is
clearly identified in writing at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary,
“Information” shall not include, and Administrative Agent, LC Issuer, Swing Line
Lender, and each Lender (and each employer, representative, or agent of any such
Person) may disclose to any and all Persons, without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the Loans,
LCs, and transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to Administrative
Agent, LC Issuer, Swing Line Lender, or such Lender relating to such tax
treatment and tax structure; provided that, with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, LCs, and transactions
contemplated hereby.



     12.8     INDEMNIFICATION.



       (a)     WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED, BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS EACH AGENT-RELATED
PERSON, LC ISSUER, SWING LINE LENDER, EACH LENDER, AND THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL, AGENTS, ATTORNEYS-IN-FACT,
AND ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, AND DISBURSEMENTS (INCLUDING, WITHOUT
LIMITATION, ATTORNEY COSTS) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED
AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH
OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY
INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION
THEREWITH) (A) THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE, OR
ADMINISTRATION OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT, LETTER, OR
INSTRUMENT DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED THEREBY OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY COMMITMENT,
LOAN, OR LC OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY
REFUSAL BY THE LC ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER AN LC IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LC), OR (C) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION, OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNIFIED
PARTY IS A PARTY THERETO (ALL OF THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), IN ALL CASES WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE NEGLIGENCE OF THE INDEMNIFIED PARTY; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNIFIED PARTY, BE AVAILABLE TO THE EXTENT
THAT SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
NO INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION

        72 Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 





  TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY
INDEMNIFIED PARTY HAVE ANY LIABILITY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
OR PUNITIVE DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE EFFECTIVE DATE). IN THE CASE OF AN INVESTIGATION, LITIGATION
OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS SECTION 12.8 APPLIES, SUCH
INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR
PROCEEDING IS BROUGHT BY BORROWER, ITS DIRECTORS, SHAREHOLDERS OR CREDITORS OR
AN INDEMNIFIED PARTY OR ANY OTHER PERSON OR ANY INDEMNIFIED PARTY IS OTHERWISE A
PARTY THERETO. ALL AMOUNTS DUE UNDER THIS SECTION 12.8 SHALL BE PAYABLE WITHIN
TEN BUSINESS DAYS AFTER DEMAND THEREFOR.



       (b)     WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF
BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF BORROWER CONTAINED IN THIS
SECTION 12.8 SHALL SURVIVE THE PAYMENT IN FULL OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE UNDER THIS AGREEMENT.



     12.9        Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions or affecting the validity or enforceability of such
provision in any other jurisdiction.



     12.10      Governing Law. The Loan Documents have been entered into
pursuant to Section 5-1401 of the New York General Obligations Law, and the laws
of the State of New York and of the United States of America shall govern the
rights and duties of the parties to the Loan Documents and the validity,
construction, enforcement, and interpretation of the Loan Documents.



     12.11     Counterparts. This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.



     12.12     Entirety. The rights and Obligations of Borrower and its
Subsidiaries, Lenders, and Administrative Agent shall be determined solely from
written agreements, documents, and instruments, and any prior oral agreements
between such parties are superseded by and merged into such writings. This
Agreement (as amended in writing from time to time) and the other written Loan
Documents executed by Borrower or any of its Subsidiaries, any Lender, and/or
Administrative Agent, (together with all commitment letters and fee letters only
as they relate to the payment of fees after the Closing Date) represent the
final agreement between Borrower and its Subsidiaries, Lenders, and
Administrative Agent, and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements by such parties. There are no
unwritten oral agreements between such parties.



     12.13     Construction. Administrative Agent, Borrower, and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by Administrative
Agent, the other Agents, Borrower, and each Lender.



     12.14     Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The obligations of Borrower and each Subsidiary under the Loan
Documents shall remain in full force and effect until termination of the
Commitments and payment in full of the Loans and of all interest, fees,

        73 Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



and other amounts of the Obligations then due and owing (and termination or
expiration of all outstanding LCs, if any, unless Administrative Agent shall
otherwise consent with the approval of Requisite Lenders), except that Sections
4, 11, and 12, and any other provisions under the Loan Documents expressly
intended to survive by the terms hereof or by the terms of the applicable Loan
Documents, shall survive such termination. If at any time any payment of the
principal of or interest on the Obligations or any other amount payable by
Borrower or its Subsidiaries under any Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy, or
reorganization of such entity or otherwise, the obligations of such entity under
the Loan Documents with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.



     12.15     Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to Administrative Agent or any Lender, or
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any receivership, liquidation, or
bankruptcy proceeding or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.



     12.16     Restatement of Existing Agreement. The parties hereto agree that,
on the Effective Date, after all conditions precedent set forth in Section 5.1
have been satisfied or waived: (a) the Obligations (as defined in this
Agreement) represent, among other things, the restatement, renewal, amendment,
extension, and modification of the “Obligations” (as defined in the Existing
Agreement); (b) this Agreement is intended to, and does hereby, restate, renew,
extend, amend, modify, supersede, and replace the Existing Agreement in its
entirety; (c) the Notes, if any, executed pursuant to this Agreement amend,
renew, extend, modify, replace, restate, substitute for, and supersede in their
entirety (but do not extinguish, the Debt arising under) the promissory notes
issued pursuant to the Existing Agreement, which existing promissory notes shall
be returned to Administrative Agent promptly after the Effective Date, marked
“canceled and replaced,” and, thereafter, delivered by Administrative Agent or
each such Lender to Borrower; and (d) the entering into and performance of their
respective obligations under the Loan Documents and the transactions evidenced
hereby do not constitute a novation nor shall they be deemed to have terminated,
extinguished, or discharged the indebtedness under the Existing Agreement, all
of which indebtedness shall continue under and be governed by this Agreement and
the other Loan Documents, except as expressly provided otherwise herein. On the
Effective Date, (i) all outstanding Debt under the Existing Agreement owed to
any “Lender” that is not continuing as a Lender under this Agreement (each a
“Non-Continuing Lender”) shall be repaid in full by Borrower and such
Non-Continuing Lender’s commitment under the Existing Agreement shall be
terminated; (ii) with respect to Existing Lenders which are continuing as
Lenders under this Agreement (the “Continuing Lenders”), Administrative Agent
shall make appropriate allocations and adjustments in the initial funding
instructions to the Lenders to reflect the modifications effected by the Loan
Documents to each Continuing Lender’s Commitment and Commitment Percentage; and
(iii) with respect to “Eurodollar Loans” under the Existing Agreement, (x) all
Interest Periods applicable thereto shall be deemed to end on the Effective Date
and (y) each Continuing Lender hereby waives, effective as of the Effective
Date, any loss, cost, or expense incurred as a result of the amendment and
restatement of such Existing Agreement.

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW.

        74 Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    ALLIED CAPITAL CORPORATION, as Borrower                    
            By:   /s/ Kelly A. Anderson

--------------------------------------------------------------------------------

        Name:   Kelly A. Anderson            

--------------------------------------------------------------------------------

        Title:   EVP & Treasurer            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    BANK OF AMERICA, N.A., as Administrative Agent and as a
Lender                                 By:   /s/ Shelly K. Harper

--------------------------------------------------------------------------------

        Shelly K. Harper, Principal



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    BRANCH BANKING AND TRUST COMPANY, as a Lender              
                  By:   /s/ Gregg E. Dougherty

--------------------------------------------------------------------------------

        Name:   Gregg E. Dougherty            

--------------------------------------------------------------------------------

        Title:   Senior Vice President            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.



 

                    CHEVY CHASE BANK, F.S.B., as a Lender                      
          By:   /s/ Joseph Chirico

--------------------------------------------------------------------------------

        Name:   Joseph Chirico            

--------------------------------------------------------------------------------

        Title:   Vice President            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    CREDIT LYONNAIS NEW YORK BRANCH, as a Lender                
                By:   /s/ Ken Ricciardi

--------------------------------------------------------------------------------

        Name:   Ken Ricciardi            

--------------------------------------------------------------------------------

        Title:   VP            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender              
                  By:   /s/ Carol Simon

--------------------------------------------------------------------------------

        Name:   Carol Simon            

--------------------------------------------------------------------------------

        Title:   Managing Director            

--------------------------------------------------------------------------------



 

                                                By:   /s/ Kevin McCann

--------------------------------------------------------------------------------

        Name:   Kevin McCann            

--------------------------------------------------------------------------------

        Title:   Managing Director            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    FIRSTTRUST BANK, as a Lender                                
By:   /s/ John Hollingsworth

--------------------------------------------------------------------------------

        Name:   John Hollingsworth            

--------------------------------------------------------------------------------

        Title:   Vice President            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    FLEET NATIONAL BANK, as a Lender                            
    By:   /s/ James M. Contis

--------------------------------------------------------------------------------

        Name:   James M. Contis            

--------------------------------------------------------------------------------

        Title:   Vice President            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    LASALLE BANK NATIONAL ASSOCIATION, as a Lender              
                  By:   /s/ Christie Davis

--------------------------------------------------------------------------------

        Name:   Christie Davis            

--------------------------------------------------------------------------------

        Title:   Vice President            

--------------------------------------------------------------------------------

            LaSALLE BANK NATIONAL ASSOCIATION



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    MERCANTILE-SAFE DEPOSIT & TRUST COMPANY, as a Lender        
                        By:   /s/ David R. Mesnick

--------------------------------------------------------------------------------

        Name:   David R. Mesnick            

--------------------------------------------------------------------------------

        Title:   Vice President            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    MERRILL LYNCH BANK USA, as a Lender                        
        By:   /s/ Louis Alder

--------------------------------------------------------------------------------

        Name:   Louis Alder            

--------------------------------------------------------------------------------

        Title:   Vice President            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    RIGGS BANK N.A., as a Lender                                
By:   /s/ Robert A. Incorvati

--------------------------------------------------------------------------------

        Name:   Robert A. Incorvati            

--------------------------------------------------------------------------------

        Title:   Vice President            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    SOVEREIGN BANK, as a Lender                                
By:   /s/ John Baer

--------------------------------------------------------------------------------

        Name:   John Baer            

--------------------------------------------------------------------------------

        Title:   Vice President            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    U.S. BANK NATIONAL ASSOCIATION, as a Lender                
                By:   /s/ Joseph P. Howard

--------------------------------------------------------------------------------

        Name:   Joseph P. Howard            

--------------------------------------------------------------------------------

        Title:   Vice President            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Signature Page to that certain Third Amended and Restated Credit Agreement
dated as of the date first stated above, among Allied Capital Corporation, as
Borrower, Bank of America, N.A., as Administrative Agent, and certain other
Agents and Lenders named therein.

 

                    WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender            
                    By:   /s/   Kimberly Schaffer

--------------------------------------------------------------------------------

        Name:   Kimberly Schaffer            

--------------------------------------------------------------------------------

        Title:   Director            

--------------------------------------------------------------------------------



Signature Page to Third Amended and Restated Credit Agreement

 